
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


PURCHASE & RESERVATION AGREEMENT


        THIS PURCHASE & RESERVATION AGREEMENT (this "Agreement"), is dated as of
June 4, 2007 (the "Effective Date"), by and between Edison Mission Energy, a
Delaware corporation, having its principal place of business at 18101 Von Karman
Avenue, Suite 1700, Irvine, California 92612 ("Owner"), and Suzlon Wind Energy
Corporation, a Delaware corporation, having its principal place of business at
7th Floor, 8750 West Bryn Mawr Avenue, Chicago, Illinois 60631 ("Suzlon"),
sometimes collectively referred to as the "Parties" or singularly as a "Party."

W I T N E S S E T H:

        WHEREAS, Suzlon is a manufacturer and supplier of wind turbine
generators and related services and equipment;

        WHEREAS, Owner desires to purchase and Suzlon agrees to design and
manufacture, or cause to be designed and manufactured, and sell to Owner certain
WTGs;

        WHEREAS, Suzlon shall also deliver and Commission, (and Owner shall
purchase) the WTGs in accordance with the terms and provisions of this
Agreement; and

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

        1.1    Defined Terms.    For purposes of this Agreement, the following
terms shall have the following definitions:

        "2008 Contract Price" has the meaning given in Section 3.1(a) of this
Agreement.

        "2008 Extended Delivery WTGs" means those 2008 WTGs with a Delivery
Deadline occurring in *** of 2008. The Parties acknowledge and agree that the
number of 2008 WTGs with a Delivery Deadline occurring in *** of 2008,
collectively, shall not exceed *** (***), excluding any WTGs whose Delivery
Deadline is deferred to a date in *** of 2008 as a result of Force Majeure, a
request by Owner to Deliver such WTGs' components which are manufactured outside
the continental United States to an Alternate Port, or any other provision in
this Agreement pursuant to which Suzlon is entitled to an adjustment in the
Delivery Deadline as to such WTGs. Suzlon acknowledges and agrees that it shall
use reasonable efforts to minimize the number of 2008 WTGs that are Extended
Delivery WTGs, but Suzlon's failure to reduce the number of 2008 Extended
Delivery WTGs below the aforementioned number shall not be

1

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



deemed a Suzlon Default or a default under this Agreement and Suzlon shall have
no liability to Owner for any such failure.

        "2008 GL Liquidated Damages" has the meaning given in
Section 2.6(b)(i) of this Agreement.

        "2008 PTC LD Cap" means an amount equal to *** percent (***%) of the
Total 2008 Contract Price.

        "2008 WTGs" has the meaning given in Section 2.1(a) of this Agreement.

        "2009 Contract Price" has the meaning given in Section 3.1(b) of this
Agreement.

        "2009 GL Liquidated Damages" has the meaning given in
Section 2.6(b)(ii) of this Agreement.

        "2009 PTC LD Cap" means an amount equal to *** percent (***%) of the
Total 2009 Contract Price.

        "2009 WTGs" has the meaning given in Section 2.1(b) of this Agreement.

        "Acceptable Replacement Security" means (i) a guarantee of a Person with
comparable creditworthiness to Edison Mission Energy as of the Effective Date
whereby such Person guarantees the obligations of the Owner under this Agreement
(provided such guarantee is in a form substantially similar to the Owner Parent
Guarantee), or (ii) other equivalent credit support in form and substance
reasonably acceptable to Suzlon.

        "Additional TA Fees" has the meaning given in Section 3.1(d) of this
Agreement.

        "Affiliate" means, as to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.

        "Aggregate LD Cap" has the meaning given in Section 5.1(b) of this
Agreement.

        "Aggregate TA Hours" has the meaning given in Section 3.1(d) of this
Agreement.

        "Agreement" has, subject to the terms of Section 11.14, the meaning
given in the Preamble to this Agreement.

        "Alternate Final Milestone" has the meaning given in Section 3.2(a) or
Section 4.1(b) of this Agreement, as applicable.

        "Alternate Port" means a port (other than a Gulf Port) designated by
Owner pursuant to the terms and conditions of this Agreement; provided, however,
that such port (a) shall be capable of accepting the delivery of WTG components
thereto, which shall include, without limitation having adequate capabilities
for receiving Suzlon's shipping vessels and inland transportation vehicles (if
applicable) and sufficient berthing, offloading, management and

2

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



storage capabilities for Suzlon to perform its obligations pursuant to this
Agreement, and (b) shall be located in (i) the continental United States (as to
Projects located in the continental United States), or (ii) the continental
United States or the mainland of Canada (as to Canadian Projects).

        "Alternate Power Plant" has the meaning given in Section 2.5(d) of this
Agreement.

        "Applicable Date" means (x) December 31, 2007, in the event there is an
Applicable Wind Farm as of December 1, 2007, or (y) in the event there is not
yet an Applicable Wind Farm as of December 1, 2007, the date that is one
(1) month after the date there is an Applicable Wind Farm.

        "Applicable SC-Power Plant" has the meaning given in Section 2.5(d) of
this Agreement.

        "Applicable Wind Farm" means any "Project" (as defined in that certain
Purchase & Reservation Agreement, by and between Owner and Suzlon, dated as of
November 15, 2005, as amended, or any "Definitive Agreement" executed thereunder
(as applicable)) that has (i) achieved "Commissioning" of a substantial portion
of its (but in no event less than ten (10)) "WTGs" (each as defined in such
applicable agreement), (ii) whose "owner" has, no later than ***, (x) requested
in writing the SC-Power Plant, and (y) actually paid Suzlon the fee for such
SC-Power Plant, and (iii) whose Owner has such "Project" reasonably ready for
the installation of the SC-Power Plant.

        "Application for Payment" has the meaning given in Section 3.4(a) of
this Agreement.

        "Available Milestone Amount" means, with respect to each Milestone
Payment, an amount equal to (i) the total amount of such Milestone Payment, less
(ii) amounts from such Milestone Payment that will be deposited in a Payment
Escrow pursuant to Section 11.7(b).

        "Availability Warranty" has the meaning given in Exhibit G to this
Agreement.

        "Balance of Plant" means all equipment and materials and other items and
services necessary to complete a Project in accordance with prudent electric
industry practices for wind generation projects of a similar nature, except for
the corresponding Work. The Balance of Plant includes, but is not limited to,
the following items, which, as between Owner and Suzlon, Owner shall provide:

(i)all geotechnical studies, investigations and site and other surveys;

(ii)demolition and/or removal, to the extent necessary, of any existing
facilities at a Project Site;

(iii)grading, trenching, excavation and other preparation of a Project Site;

(iv)the civil engineering, construction and testing of all civil works
(including that which is related to the WTG foundations);

3

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



(v)permits (other than those set forth in Section 2.5 of the Definitive
Agreements or Section 2.2 of the Modified Obligations (as the case may be));

(vi)design, engineering, procurement, installation, grading and construction of
crane pads at the WTG sites, access roads to the WTGs (including, but not
limited to, any modifications and/or upgrades to public or other roads which are
necessary for the transportation of the WTGs to the Project Site), lay down
areas for the WTGs (as well as for storage and tools) and staging areas for
delivery;

(vii)FAA warning lights, meteorological stations and foundations (including
those for the transformers, met masts and WTGs);

(viii)anchor bolts with nuts and washers, specification of torque settings for
foundation bolts and grouting and tensioning of anchor bolts;

(ix)design, engineering, procurement, installation and construction of cable and
pipe ducting, all interconnection facilities (including the padmount
transformers and the padmount switchgear), the communications system and the
communications system cables and interface hardware, the kV electrical
collection system and substation, the electrical works (whether above ground or
below ground) and the control works (including installation, supply and
termination of 600V electrical cables between ground bus panel and pad
transformer);

(x)design, installation and termination of grounding system to the towers,
switchgear, transformers, pad transformers, grid interconnects and the Project
substation;

(xi)supply of met masts required for any power curve testing;

(xii)installation and supply of fiber-optic cabling between the WTGs;

(xiii)high speed internet access;

(xiv)sanitary facilities for Suzlon's non-exclusive use;

(xv)connecting a Project to the transmission grid (including, without
limitation, all interconnection facilities);

(xvi)energizing a Project;

(xvii)connecting power to the base bus bar in the control panel;

(xviii)work space in temporary construction trailers, offices or similar
facilities for Suzlon's non-exclusive use during Suzlon's Commissioning of the
WTGs; and

(xix)all items listed on Exhibit I to this Agreement as being within Owner's
scope.

4

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





        "Bill of Lading/Ex Works Milestone Payment" has the meaning given in
Section 3.2(a) or Section 4.1(b) (as the case may be) of this Agreement.

        "Blades" has the meaning given in the definition of the term WTG.

        "Business Day" means any day other than a Saturday or Sunday or a day on
which commercial banks are closed in the State of Illinois.

        "Canadian Project" means a Project located in the mainland of Canada
consisting of at least twenty-four (24) WTGs; provided, however, that such
Project shall be located (a) in the Canadian provinces of Manitoba or Ontario,
or, in the event the PTC Qualification Date is not extended to December 31, 2009
or any date thereafter, the Canadian provinces of Manitoba, Ontario, Alberta or
Saskatchewan, and (b) within fifty (50) kilometers of a municipality with a
permanent population of greater than ten thousand (10,000). Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, Suzlon shall
not be responsible for compliance with any Canadian Law requiring that a minimum
percentage of content of goods used in a Canadian Project be produced or
manufactured in Canada (or any other designated location), and shall have no
liability to Owner or any of its Affiliates for the failure of a Canadian
Project to comply with the same.

        "Cancellation Fee" has the meaning given in Section 8.5(b) of this
Agreement.

        "Cancelled Amount" has the meaning given in Section 8.5(a) of this
Agreement.

        "Certificate for Payment" has the meaning given in Section 3.4(b) of
this Agreement.

        "Certificate of Commissioning" has the meaning given in
Section 2.2(i) to this Agreement.

        "Certificate of Final Completion" has the meaning given in
Section 2.2(l) of this Agreement.

        "Certificate of Mechanical Completion" has the meaning given in
Exhibit O to this Agreement.

        "Change in Law" shall mean and refer to the enactment, adoption,
promulgation, amendment, modification, repeal or change in interpretation by a
Governmental Authority after the Effective Date of any Law which is applicable
to the performance of the Work.

        "Climb-Assist Election" has the meaning given in Section 3.2(f) of this
Agreement.

        "Climb-Assist Election Deadline" means (i) as to the 2008 WTGs, the date
that is one (1) month after the Effective Date, and (ii) as to the 2009 WTGs,
May 1, 2008.

        "Climb-Assist Fee" means *** U.S. Dollars ($***) for each WTG containing
the Climb-Assist System; which fee, if applicable, shall be in addition to the
Contract Price.

5

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Climb-Assist System" means that "climb-lift assist" (Tuf Tug model)
system as further described in Exhibit S to this Agreement.

        "Commission(ing)" means the start-up and commissioning activities to be
performed by Suzlon in accordance with the Commissioning Test and Inspection
Procedures, including the production of positive power (unless a WTG is unable
to produce positive power as a result of any event, failure or circumstance
other than Suzlon's failure to perform its obligations under this Agreement).

        "Commissioning Date" means, with respect to each Project, the earlier of
(i) the date that the actual physical Commissioning of the first WTG at a
Project is complete, or (ii) the date which is sixty (60) days after the date
that the first WTG for such Project is Delivered.

        "Commissioning Deadline", as to each WTG, means the date which is ***
(***) days after the later of (a) the date the Certificate of Mechanical
Completion corresponding to such WTG is executed by both Parties, (b) the
Deferral Date (but only if a WTG is an Excess WTG), (c) as to any Second Notice
WTG, the date which is *** (***) days after the date Owner delivers to Suzlon a
Second Expected Mechanical Completion Notice as to such WTG (or, in the event
Owner does not deliver to Suzlon a Second Expected Mechanical Completion Notice
as to such WTG, the date that is *** (***) days after the date of the
Certificate of Mechanical Completion corresponding to such WTG), and (d) *** (in
the event such WTG is a 2008 Extended WTG); each as such dates may be extended
pursuant to the terms and conditions of this Agreement (including, without
limitation, the terms of Section 11.15(a)).

        "Commissioning LD Cap" means (i) for a 2008 WTG, an amount equal to ***
percent (***%) of its 2008 Contract Price or (ii) for a 2009 WTG, an amount
equal to *** percent (***%) of its 2009 Contract Price.

        "Commissioning Liquidated Damages" has the meaning given in
Section 2.2(h) of this Agreement.

        "Commissioning Test and Inspection Procedures" shall mean those tests
and procedures as set forth in Schedule C of Exhibit G of this Agreement, which
Commissioning Test and Inspection Procedures may be updated from time to time by
Suzlon by written notice to Owner, provided that such update may not modify the
terms of this Agreement.

        "Competitor" means any Person that designs and/or manufactures wind
turbine generators.

        "Confidential Information" has the meaning given in Section 10.1(a) of
this Agreement.

        "Contract Price" has the meaning given in Section 3.1(c) of this
Agreement.

        "Control" means, with respect to a Person, the power, directly or
indirectly, to direct, determine, manage, control (or cause the direction of)
the management, business, operations, activities, investments or policies of
such Person, whether through the ownership of any interest (directly or
indirectly) in such Person, by contract or otherwise.

6

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Controller" has the meaning given in the definition of the term WTG.

        "Day" or "day" shall mean and refer to a calendar day.

        "Deadline Dates" shall mean and refer to the Delivery Deadline and the
Commissioning Deadline.

        "Deferral Date" has the meaning given in Section 2.2(k) of this
Agreement.

        "Definitive Agreements" means, as the context dictates, either (i) the
TSIA and WMSA, or (ii) the TSA and WMSA.

        "Deliver", "Delivery" or "Delivered" shall mean that the applicable WTG
has been delivered to (or, as applicable, made available "ex works" at) the
Initial Delivery Point.

        "Delivery Deadline" means (i) as to each 2008 WTG, the last day of the
calendar month to which such WTG applies pursuant to the Delivery Schedule, and
(ii) as to each 2009 WTG, the last day of the calendar month to which such WTG
applies pursuant to the Delivery Schedule (as such deadlines may be adjusted
pursuant to the terms and conditions of this Agreement).

        "Delivery LD Cap" means (i) for a 2008 WTG, an amount equal to ***
percent (***%) of its 2008 Contract Price or (ii) for a 2009 WTG, an amount
equal to *** percent (***%) of its 2009 Contract Price.

        "Delivery Liquidated Damages" has the meaning given in
Section 2.1(f)(i) of this Agreement.

        "Delivery Schedule" has the meaning given in Section 2.1(e) of this
Agreement.

        "Design Materials" has the meaning given in Exhibit G to this Agreement.

        "Effective Date" has the meaning given in the Preamble to this
Agreement.

        "Estimate Notice" means a notice (i) that requests a cost estimate from
Suzlon for the Delivery of the WTGs to an Alternate Port in lieu of a Gulf Port
(if applicable), delivery of the WTGs from the Initial Delivery Point to a
Project Site, installation and achievement of Mechanical Completion of such WTGs
at such Project Site, (ii) that includes the following: identification of the
Alternate Port (if applicable), the specific Project Site, a proposed project
schedule, a site plan that includes the proposed layout/location of the WTGs,
identification of all existing and proposed access and service roads, a
topographical survey, and identification of all potential physical impediments
to the delivery and Mechanical Completion of the WTGs (such as existing overhead
lines, difficult terrain, site conditions, etc.), and (iii) that grants Suzlon
and its representatives access to a Project Site for inspection of the same.

        "Excess WTGs" has the meaning given in the definition of Seven Day
Event; provided, however, that a WTG shall cease to be an Excess WTG upon the
occurrence of the Deferral Date for such Excess WTG.

7

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Expected MC Date" has the meaning given in Section 2.2(c)(ii) of this
Agreement.

        "Expected Mechanical Completion Notice" has the meaning given in
Section 2.2(c)(i) of this Agreement.

        "FERC" means the United States Federal Energy Regulatory Commission.

        "Final Completion" means, with respect to each Project, Suzlon has
performed in accordance with this Agreement with respect to such Project,
Commissioning of the WTGs at such Project has been achieved, and all items on
the Punch List for such Project have been completed.

        "Final Payment" has the meaning given in Section 3.2(a) or
Section 4.1(b) of this Agreement, as applicable.

        "Force Majeure" means an event or events the cause of which is beyond
the control of, and does not in any way result from the fault or negligence of,
the Party claiming its performance is affected and which, by the exercise of due
diligence and foresight, could not have been avoided including, but not limited
to, any acts of war, sabotage, terrorism, rebellion, insurrection, acts of
foreign enemies, any Change in Law, military or usurped power or martial law,
expropriation or confiscation of facilities or property by order of any
Governmental Authority, any act or, failure to act by any Governmental Authority
purporting to exercise jurisdiction which prevents or delays performance (other
than acts or omissions of the affected Party), fires, floods, explosions, hail,
unusually severe ice and ice storms, earthquakes, unforeseeable site conditions,
other Acts of God, perils of sea, any strikes, lockouts or other labor disputes
affecting such Party or any of its suppliers and subcontractors, winds in excess
of ten (10) meters/second during Mechanical Completion, ten (10) meters/second
during Commissioning and twenty (20) meters/second during service and
maintenance (or such other restriction as may be imposed by applicable Laws),
and any delay or interference by the other Party or its contractors or
subcontractors. As to Suzlon, the term "Force Majeure" shall also include
(a) any delay in performance caused by the failure of the Balance of Plant to be
properly and timely installed, and (b) any extension in any Mechanical
Completion Deadline pursuant to Section 11.15(b).

        "Force Majeure Work" has the meaning given in Exhibit G to this
Agreement.

        "Fourth 2009 Milestone Payment" has the meaning given in Section 3.2(a)
or Section 4.1(b) (as the case may be) of this Agreement.

        "Full Power Plant" has the meaning given in Section 2.5(d) of this
Agreement.

        "Full PP Holdback" has the meaning given in Section 2.5(d) of this
Agreement.

        "Full PP Test Procedures" means testing protocols to be agreed by the
Parties in writing as soon as reasonably possible after the Effective Date,
which testing protocols shall detail steps to confirm the Applicable SC-Power
Plant's (or, as applicable, Alternate Power Plant's) ability (i) to curtail and
regulate the active power output from the wind farm being tested, (ii) to start
and stop such wind farm, (iii) to regulate the power factor at the
interconnection point according to a received set point, (iv) to monitor,
control and receive information for a number of

8

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



communication interfaces, and (v) to have the full functionality and ability to
perform; each in accordance with the applicable portions of the SC-Power Plant
specifications attached hereto as Exhibit N. Further, any test of an Applicable
SC-Power Plant pursuant to the Full PP Test Procedures shall not be deemed
successfully performed if the associated test results indicate that the SC-Power
Plant is not capable of being installed and successfully tested at other
"Projects" (as defined in that certain Purchase & Reservation Agreement, by and
between Owner and Suzlon, dated as of November 15, 2005, as amended, or any
"Definitive Agreement" executed thereunder (as applicable)).

        "Germanischer Lloyd Type Certificate" means, at Suzlon's option, either
(i) a "type certificate" issued by Germanischer Lloyd for the low temperature
version of the WTGs, or (ii) a "type certificate" issued by Germanischer Lloyd
for the standard temperature version of the WTGs, along with an amendment to
such certificate issued by Det Norske Veritas that covers the low temperature
aspects of the WTGs, which shall be substantially similar to the applicable
form(s) attached hereto as Exhibit R. Upon receipt of an unconditional
Germanischer Lloyd Type Certificate, such actual certificate shall automatically
replace the forms included as Exhibit R and shall be made a part of this
Agreement.

        "GL Liquidated Damages" has the meaning given in Section 2.6(b)(ii) of
this Agreement.

        "Governmental Authority" shall mean and refer to any national, federal,
state, county, municipal or local government, agency, authority or court, or any
department, board, bureau or instrumentality thereof.

        "Gulf Port" means any port selected by Suzlon, in its sole discretion,
which is located on or along the Gulf of Mexico in the States of Texas or
Louisiana.

        "Hub" has the meaning given in the definition of the term WTG.

        "IDP Fee" has the meaning given in Section 3.2(d)(ii) of this Agreement.

        "Included SCADA" means the "SC-Commander (software)", "SC-SCADA
Reporting", and "SC-Turbine", all as more particularly described in the
Technical Specifications.

        "Initial Delivery Point" means

        (a)   As to any component of a WTG which is manufactured outside the
continental United States, the "clearing" of such component through United
States customs at a Gulf Port (or, if applicable, any Alternate Port), and its
delivery to the first place of rest at the temporary storage location at such
port (or nearby if such location is designated by the port authority to be an
area external to the port) where the WTG component will be made available for
inland transportation to a Project Site; and

        (b)   As to any component of a WTG which is manufactured within the
continental United States, the availability of such component "ex works" the
manufacturer's plant.

        "Installation Manual" has the meaning given in Exhibit G to this
Agreement.

9

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Interest Rate" means an annual interest rate which is the lesser of
(i) nine percent (9%), or (ii) the maximum interest rate permitted by law.

        "Installation Contractor" means, if any, an Owner's Contractor retained
by Owner to perform Owner's obligations relating to installation and achievement
of Mechanical Completion of the WTGs.

        "IPR Liability" has the meaning given in Section 5.2 of this Agreement.

        "Law" means any constitution, charter, statute, treaty, act, law,
ordinance, regulation, code, rule, order, decree, permit, judgment, directive,
ruling, decision, order, guideline, resolution or declaration of any
Governmental Authority, or any interpretation or application thereof by any such
Governmental Authority.

        "Liability Cap" has the meaning given in Section 5.2 of this Agreement.

        "Losses" has the meaning given in Section 5.2 of this Agreement.

        "Lost Purchase Price" has the meaning given in Section 8.5(d)(ii) of
this Agreement.

        "LVRT Fee" has the meaning given in Section 3.2(e) of this Agreement.

        "LVRT System" means, with respect to a WTG, a system that allows such
WTG, following an electrical transition period, to remain connected to the
electrical transmission grid as required under FERC Order No. 661-A.

        "Maintenance Work" has the meaning given in Exhibit G to this Agreement.

        "Major Components" means the Tower, the Nacelle, the Hub, the Blades,
the Controller, and the Turbine Generator of each WTG.

        "Measured Average Availability Liquidated Damages" has the meaning given
in Exhibit G to this Agreement.

        "Mechanical Completion" or "Mechanically Complete" shall be deemed to
have occurred as to each WTG when such WTG has been assembled, completely
installed and erected in accordance with the Installation Manual and otherwise
satisfies the criteria in the Mechanical Completion Checklist.

        "Mechanical Completion Checklist" means collectively the "Installation
Manual, Check List Mechanical Completion" and the "Check List, Electrical
Installation Manual" utilized in relation to determining whether Mechanical
Completion of a WTG has been achieved, all as set forth in Exhibit K of this
Agreement.

        "Mechanical Completion Date" has the meaning given it in Exhibit O.

        "Mechanical Completion Deadline" has the meaning given in Section 2.2(c)
of this Agreement.

10

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Mechanical Completion Notice Deadline" means (i) as to the 2008 WTGs
(other than the 2008 Extended Delivery WTGs and 2008 WTGs with a Delivery
Deadline in ***), ***, (ii) as to 2008 WTGs with a Delivery Deadline in ***,
***, (iii) as to the 2008 Extended Delivery WTGs, ***, and (iv) as to the 2009
WTGs, ***; provided, however, for any Project consisting of more than sixty
(60) WTGs, the Mechanical Completion Notice Deadline for such WTGs shall be "x"
days earlier than the date listed in clause (i) or (ii) above (as applicable),
with "x" equal to (a) two (2), multiplied by (b) the total number of WTGs at
such Project over sixty (60) such WTGs.

        "Mechanical Completion Process" means the process utilized in relation
to determining whether Mechanical Completion of a WTG has been achieved, all as
set forth in Exhibit O of this Agreement.

        "Milestone(s)" has the meaning given in Section 3.2(a) of this
Agreement.

        "Milestone Payment" has the meaning given in Section 3.2(a) of this
Agreement.

        "Modified Obligations" has the meaning given in Section 4.1 of this
Agreement.

        "Nacelle" has the meaning given in the definition of the term WTG.

        "Notice of Mechanical Completion" has the meaning given in Exhibit O of
this Agreement.

        "NTP(s)" has the meaning given in Section 2.3(a) of this Agreement.

        "Operation Manual" has the meaning given in Exhibit G to this Agreement.

        "Optional SCADA" means the SC-Power Plant, "SC-Met Station" and the
hardware to run the "SC-Commander (software)" (as more particularly described on
Exhibit N hereto), as well as any other changes to the supervisory control and
acquisition system agreed upon by the Parties in writing.

        "Outside Mechanical Completion Deadline" means, as to each WTG, the date
which is the *** (***) anniversary of the date each such WTG has been Delivered.

        "Owner" means the named Owner identified in the Preamble to this
Agreement and its successors and permitted assigns.

        "Owner Default" has the meaning given in Section 8.3 of this Agreement.

        "Owner Guarantor" has the meaning given in Section 11.7(c)(i) of this
Agreement.

        "Owner's L/C" has the meaning given in Section 11.7(c)(ii) of this
Agreement.

        "Owner Parent Guarantee" has the meaning given in Section 11.7(c)(i) of
this Agreement.

11

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "Owner's Contractor" shall mean any contractor, subcontractor or
consultant retained by Owner to perform any of Owner's obligations or
responsibilities (including, without limitation, construction of a Project's
Balance of Plant).

        "Party" or "Parties" has the meaning given in the preamble to this
Agreement.

        "Payment Escrow" has the meaning given in Section 11.7(b) of this
Agreement.

        "Performance Holdbacks" means the V3 Holdback, the Preliminary PP
Holdback and the Full PP Holdback.

        "Performance Side Letter" means that certain Performance Side Letter
Agreement by and between Owner and Suzlon, dated as of the date hereof.

        "Person" means any individual, corporation (including a business trust),
partnership, limited liability company, association, joint stock company, trust,
unincorporated organization, joint venture, Governmental Authority, or any other
entity.

        "Power Curve Guarantee" has the meaning given in Exhibit G to this
Agreement.

        "Power Curve Liquidated Damages" has the meaning given in Exhibit G to
this Agreement.

        "Preliminary Power Plant" has the meaning given in Section 2.5(c) of
this Agreement.

        "Preliminary PP Holdback" has the meaning given in Section 2.5(c) of
this Agreement.

        "Preliminary PP Test Procedures" means testing protocols to be agreed by
the Parties in writing as soon as reasonably possible after the Effective Date,
which testing protocols shall detail steps to confirm the Preliminary Power
Plant's ability (i) to curtail and regulate the active power output from the
wind farm being tested, and (ii) to start and stop such wind farm; each in
accordance with the applicable portions of the SC-Power Plant specifications
attached hereto as Exhibit N.

        "Price Estimate" has the meaning given in Section 2.3(g) of this
Agreement.

        "Project" means the WTGs and the Balance of Plant for a Project Site.

        "Project Site(s)" means the project site(s) described in NTPs issued by
Owner (provided, however, if Owner fails to timely issue an NTP as to any
WTG(s), the Owner shall in any event notify Suzlon of the project site for such
WTG(s) promptly after Owner is aware of the same). All Project Sites must be
located in the continental United States or Canada, provided, however, all
Projects Sites in Canada must meet the requirements listed in the definition of
"Canadian Projects".

        "PTCs" means the renewable electricity production credits available
under 26 U.S.C. § 45.

12

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        "PTC LD Amount" means (i) an amount equal to *** U.S. Dollars ($***) for
each 2008 WTG, and (ii) an amount equal to *** U.S. Dollars ($***) for each 2009
WTG; provided, however, that such amounts shall be equitably adjusted to reflect
any modification of, or amendment to, 26 U.S.C. § 45 that occurs after the
Effective Date and (a) lengthens or shortens the ten (10) year benefit period
provided therein, (b) increases or decreases the base kilowatt-hour rate of
$0.015 provided therein, or (c) otherwise materially alters the economic benefit
provided by the PTCs.

        "PTC Liquidated Damages" has the meaning given in Section 2.2(j) of this
Agreement.

        "PTC Qualification Date" means the date by which a WTG for a Project
must be placed into service, as defined by 26 U.S.C. § 45 as amended from time
to time and related regulations, in order to be eligible to receive PTCs. It is
acknowledged by the Parties that the PTC Qualification Date as of the Effective
Date is December 31, 2008.

        "Punch List" means, as to any Project, the comprehensive list mutually
prepared by Owner and Suzlon upon Commissioning of the last WTG of such Project,
identifying those details of construction and mechanical adjustment with respect
to Suzlon's Work which require repair, completion, correction or re-execution by
Suzlon.

        "Punch List Holdback" has the meaning given in Section 3.4(e) of this
Agreement.

        "Remarketing Costs" has the meaning given in Section 8.5(d)(ii) of this
Agreement.

        "Reimbursable Expenses" has the meaning given in Section 3.2(d) of this
Agreement.

        "Reservation Payment" has the meaning given in Section 3.2(a) of this
Agreement.

        "Retention" has the meaning given in Section 11.7(b) of this Agreement.

        "SC-Power Plant" means the supervisory control and data acquisition
system power plant as more particularly described on Exhibit N hereto.

        "Scheduled Maintenance" has the meaning given in Exhibit G to this
Agreement.

        "Second Expected Mechanical Completion Notice" has the meaning given in
Section 2.2(c)(ii) of this Agreement.

        "Second Notice WTGs" has the meaning given in Section 2.2(c)(ii) of this
Agreement.

        "Security Milestone Payment" has the meaning given in Section 11.7(b) of
this Agreement.

        "Seven Day Event" means the achievement during any seven (7) day period
of either (a) Mechanical Completion of more than fifteen (15) WTGs, or
(b) Mechanical Completion of fifteen (15) or fewer WTGs at more than three
(3) Project Sites (provided, however, that solely for the purposes of the
calculation in this sub-clause (b) and sub-clause (y) below, Project Sites that
are located within a five (5) mile radius of each other shall be considered a
single Project

13

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Site). For purposes of this Agreement, "Excess WTGs" means (x) those WTGs in
excess of fifteen (15) upon the occurrence of the event described in clause (a)
of the preceding sentence, or (y) all WTGs in clause (b) of the preceding
sentence, excluding those WTGs at the three (3) Project Sites with the greatest
number of WTGs which were Mechanically Completed during such seven (7) day
period.

        "Side Letter Holdback" means a holdback made pursuant to the terms of
the Performance Side Letter.

        "Sleeping Bear Wind Farm" means the "Project Site" as defined in that
certain Turbine Supply Agreement to be entered into by and between Sleeping
Bear, LLC and Suzlon.

        "Sourcing Determination" has the meaning given in Section 2.1(m) of this
Agreement.

        "Specified Information" has the meaning given in Section 10.1(b) of this
Agreement.

        "Standby Fee" has the meaning given in Section 2.2(c)(ii) of this
Agreement.

        "Successful V3 Test" has the meaning given in Section 2.5(b) of this
Agreement.

        "Suzlon" means Suzlon Wind Energy Corporation and its successors and
permitted assigns.

        "Suzlon Default" has the meaning given in Section 8.1 of this Agreement.

        "Suzlon Guarantor" has the meaning given in Section 11.7(a) of this
Agreement.

        "Suzlon L/C" has the meaning given in Section 11.7(b) of this Agreement.

        "Suzlon Parent Guarantee" has the meaning given in Section 11.7(a) of
this Agreement.

        "Suzlon Security" has the meaning given in Section 11.7(b) of this
Agreement.

        "Suzlon Storage Days" means (x) the number of days a WTG or any WTG
component is in storage or is otherwise unable to be transported or installed at
a Project Site primarily as a result of Suzlon's need to perform corrective
action with respect to a defect or deficiency in the same or (y) if such WTG or
WTG component was in storage or is otherwise unable to be transported or
installed at a Project Site for reasons other than primarily as a result of
Suzlon's need to perform corrective action with respect to a defect or
deficiency in the same, but the amount of time such WTGs or WTG components
remained in storage or is otherwise unable to be transported or installed at a
Project Site was extended primarily as a result of Suzlon's need to perform
corrective action with respect to a defect or deficiency in the same, the number
of days by which such storage or inability to be transported or installed at a
Project Site was extended.

        "TA Request" has the meaning given in Section 3.1(d) of this Agreement.

        "Taxes" means any and all United States and Canadian federal, state,
municipal or local governmental taxes, duties, levies or tariffs related to, or
incurred in connection with, the

14

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



performance of the Work (including, without limitation, all United States and
Canadian federal, state, municipal or local governmental sales, use, excise,
property and real estate taxes and, for the sake of clarity, Canadian import
taxes and import duties in the case of any Canadian Project), but excluding any
United States import taxes and import duties.

        "Technical Specifications" has the meaning given in Exhibit G to this
Agreement.

        "Third 2008 Milestone Payment" has the meaning given in Section 3.2(a)
or Section 4.1(b) (as the case may be) of this Agreement.

        "Third 2009 Milestone Payment" has the meaning given in Section 3.2(a)
or Section 4.1(b) (as the case may be) of this Agreement.

        "Threshold Date" has the meaning given in Section 2.5(d) of this
Agreement.

        "Total 2008 Contract Price" has the meaning given in Section 3.1(c) of
this Agreement.

        "Total 2009 Contract Price" has the meaning given in Section 3.1(c) of
this Agreement.

        "Tower" has the meaning given in the definition of the term WTG.

        "TSA" means Turbine Supply Agreement in the form attached hereto as
Exhibit A-1.

        "TSIA" means Turbine Supply and Installation Agreement in the form
attached hereto as Exhibit A-2.

        "Turbine Generator" has the meaning given in the definition of the term
WTG.

        "V3 Holdback" has the meaning given in Section 2.5(b) of this Agreement.

        "V3 Liquidated Damages" has the meaning given in Section 2.5(b) of this
Agreement.

        "V3 Liquidated Damages Share" has the meaning given in Exhibit G to this
Agreement.

        "Warranty Service" has the meaning given in Exhibit G to this Agreement.

        "WMSA" means the Warranty, Maintenance and Services Agreement in the
form attached hereto as Exhibit A-3.

        "Work" means all work, services, equipment and items necessary to
design, manufacture, deliver and Commission the WTGs in accordance with the
terms and provisions of this Agreement, including all items listed on Exhibit I
to this Agreement as being within Suzlon's scope.

        "WTG(s)" means those certain model number S-88/2.1 MW wind turbine
generators, "Low Temperature Version", with a hub height of 79 meters; each of
which is comprised of: a complete tower, including internal ladders and
platforms (a "Tower"), a turbine generator nacelle (a "Nacelle"), the component
at which the rotor blades are attached to the drive shaft of the wind turbine (a
"Hub"), a matched set of three (3) separate V3 rotor blades or other comparable
blades

15

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



as Suzlon may then be manufacturing for the S-88 model (each such matched set of
three, "Blades"), the control panels (the "Controller") and a turbine generator
to be located within the Nacelle (a "Turbine Generator"), all as more
particularly described in the Technical Specifications. As used in this
Agreement and where the context so requires, the term WTG(s) shall mean the 2008
WTG(s) and/or the 2009 WTG(s).

ARTICLE 2

SALE & PURCHASE OF WTGS

        2.1    WTG.    (a)    In accordance with the terms of this Agreement,
Suzlon hereby agrees to design, manufacture, deliver, Commission and sell to
Owner, and Owner hereby agrees to purchase from Suzlon, one hundred fifty
(150) WTGs for delivery and, subject to the terms of this Agreement,
Commissioning, during the calendar year of 2008 (the "2008 WTGs"). The Parties
acknowledge and agree that, for purposes of this Agreement (except as otherwise
expressly provided in the definition of "Mechanical Completion Notice Deadline"
and Sections 2.2(j)(iii), 2.3(a), 2.3(b), and 8.5(b) of this Agreement), the
term "2008 WTGs" shall include the 2008 Extended Delivery WTGs notwithstanding
the Commissioning of any 2008 Extended Delivery WTGs during the calendar year of
2009.

        (b)   Additionally, in accordance with the terms of this Agreement,
Suzlon hereby agrees to design, manufacture, deliver, Commission and sell to
Owner, and Owner hereby agrees to purchase from Suzlon, one hundred fifty
(150) WTGs for delivery and, subject to the terms of this Agreement,
Commissioning, during the calendar year of 2009 (the "2009 WTGs").

        (c)   Except as otherwise expressly provided in this Agreement, the
Parties' obligations as to the sale, purchase, design, manufacture, delivery and
Commissioning of the WTGs shall constitute the legally valid and binding
obligations of the parties, on and subject to the terms of this Agreement.

        (d)   Owner acknowledges and agrees that the WTGs to be supplied under
this Agreement, as well as under the Definitive Agreements, shall be "Low
Temperature Versions".

        (e)   Attached hereto as Exhibit B is a schedule ("Delivery Schedule")
which identifies the calendar months of 2008 and 2009 during which each WTG
shall be Delivered. If, pursuant to the issuance of an NTP, Owner requests that
any WTG components which are manufactured outside the continental United States
be Delivered to an Alternate Port, the Parties shall promptly thereafter
equitably adjust (by amendment to this Agreement) the Delivery Schedule and the
Deadline Dates to reflect the schedule impact to Suzlon resulting from such
request by Owner. Owner shall be responsible for the increased costs of Delivery
to an Alternate Port (in lieu of a Gulf Port, if applicable) as provided in
Section 3.2(d)(i).

        (f)    Suzlon's obligations as to the Delivery Schedule shall be as
follows:

        (i)    Suzlon shall, subject to Force Majeure, Deliver each WTG in
accordance with the Delivery Schedule (but in no event later than the applicable
Delivery Deadline).

16

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



If Suzlon (subject to Force Majeure) fails to Deliver all components of a WTG by
the applicable Delivery Deadline, then as Owner's sole and exclusive remedy for
any such failure (except as otherwise provided in this Section 2.1(f)), Suzlon
shall pay Owner as liquidated damages and not as a penalty the following:

•As to each WTG for which Suzlon (subject to Force Majeure) fails to Deliver all
components by the applicable Delivery Deadline, *** U.S. Dollars ($***) for each
day after the Delivery Deadline applicable to such WTG (each such date being
subject to Force Majeure) until the earlier of (x) the date all components of
such WTG are Delivered, and (y) the date Definitive Agreements applicable to
such WTG are executed (it being acknowledged that the terms and conditions
contained in such Definitive Agreements shall thereafter govern as to Suzlon's
schedule obligations). Liquidated damages that are due and payable under this
Section 2.1(f), if at all, are hereinafter referred to as "Delivery Liquidated
Damages". Such Delivery Liquidated Damages shall be paid by Suzlon to Owner
within thirty (30) days of the date accrued.

Notwithstanding the foregoing, Suzlon's aggregate liability for Delivery
Liquidated Damages with respect to each WTG shall not exceed the corresponding
Delivery LD Cap. If Delivery of the components of a WTG is delayed for a period
of time such that the aggregate Delivery Liquidated Damages that have accrued
with respect to such WTG are equivalent to the corresponding Delivery LD Cap,
and such delay is thereafter continuing, the same shall constitute a Suzlon
Default under this Agreement, whereupon Owner may either (i) terminate this
Agreement solely as to such delayed WTG pursuant to the terms of Sections 8.1
and 8.2, and seek recovery of actual damages, if any, incurred by Owner as a
result of such Suzlon Default (excluding any delay-related damages incurred by
Owner as a result of the delay in Delivery of such WTG; it being agreed that
Owner's sole and exclusive delay damages for such delay shall be the Delivery
Liquidated Damages, subject to the corresponding Delivery LD Cap); or (ii) keep
this Agreement in full force and effect as to such delayed WTG, but seek
recovery of (x) PTC Liquidated Damages as to such WTG, if ultimately applicable,
subject to the 2008 PTC LD Cap or 2009 PTC LD Cap (as applicable), and
(y) actual damages, if any, incurred by Owner as a result of such Suzlon Default
(excluding any delay-related damages incurred by Owner as a result of the delay
in Delivery of the components of such WTG; it being agreed that Owner's sole and
exclusive delay damages for such delay shall be (x) the Delivery Liquidated
Damages, subject to the corresponding Delivery LD Cap, and (y) the PTC
Liquidated Damages as to such WTG, if ultimately applicable, subject to the 2008
PTC LD Cap or 2009 PTC LD Cap (as applicable)). Suzlon's obligation as to the
payment of the liquidated damages which have accrued under this Section 2.1(f)
shall remain effective and binding upon Suzlon even if Definitive Agreements
with respect to the relevant WTGs are executed by the Parties. Finally, if
Suzlon is liable for Delivery Liquidated Damages under this Agreement with
respect to a WTG, and Definitive Agreements are subsequently executed with
respect to such WTG, such Definitive Agreements shall clearly state that Suzlon
shall have no further monetary liability for the days of Delivery delay for
which it has already paid Delivery Liquidated Damages.

17

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





        (ii)   The Parties acknowledge and agree that, notwithstanding anything
to the contrary contained in this Agreement or any Definitive Agreements, Suzlon
shall not charge Owner, and Owner shall have no liability whatsoever for,
storage and/or rental costs (including any transportation costs and/or expenses
in moving any such WTG components to storage facilities) incurred by Suzlon as a
result of Delivery of a WTG prior to its applicable Delivery Deadline (but
excluding the IDP Fee, for which Owner shall have obligation to pay to Suzlon as
described in Section 3.2(d)(ii)). However, storage and/or rental costs incurred
on or after the applicable Delivery Deadline (including, without limitation, any
transportation costs and/or expenses in moving any such WTG components to
storage facilities, but excluding storage and/or rental costs related to Suzlon
Storage Days) shall be at Owner's cost as provided in this Agreement and (as
applicable) the Modified Obligations or the Definitive Agreements.

        (g)   Throughout the duration of this Agreement, the Parties shall
communicate and otherwise work with each other to develop definitive schedules
for incorporation into the various Definitive Agreements, provided, however,
unless the Parties otherwise agree, such schedules must be consistent with the
Delivery Schedule, as amended herein.

        (h)   By ***, Suzlon shall provide Owner with an updated version of the
Delivery Schedule, which update shall identify the specific number of 2008 WTGs
Suzlon shall be contractually bound to Deliver each calendar month during 2008.
In no event may the updated Delivery Schedule materially alter the Delivery
Schedule attached hereto. Once mutually agreed between the Parties, such updated
Delivery Schedule shall be incorporated into this Agreement by a written
amendment.

        (i)    By ***, Suzlon shall provide Owner with another updated version
of the Delivery Schedule, which update shall identify the specific number of
2009 WTGs Suzlon shall be contractually bound to Deliver each calendar month
during 2009. In no event may the updated Delivery Schedule materially alter the
Delivery Schedule attached hereto. Once mutually agreed between the Parties,
such updated Delivery Schedule shall be incorporated into this Agreement by a
written amendment.

        (j)    From time to time after *** (with respect to the 2008 WTGs) and
*** (with respect to the 2009 WTGs), Suzlon shall provide Owner, solely for
information purposes, schedules identifying the anticipated number of WTGs to be
Delivered on a weekly basis. It is acknowledged and agreed by the Parties that
any such weekly schedules are solely for informational purposes and create no
obligation or liability for Suzlon as to weekly Deliveries.

        (k)   Sections 2.1(h), (i) and (j) shall apply whether or not any WTGs
are then subject to Modified Obligations.

        (l)    (i)    Suzlon shall inform Owner of any material changes to the
specifications of the WTGs during the term of this Agreement and provide Owner
with a good faith opportunity to secure any such changes for any of the 2008
WTGs and/or 2009 WTGs; provided, however, the Parties shall promptly thereafter
equitably adjust (by amendment to this Agreement) Suzlon's Deadline Dates and
the Contract Price to reflect the schedule and cost impact to Suzlon resulting
from any such changes actually requested by Owner. If Owner does not request any
such

18

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



changes, Suzlon shall not implement any such changes, unless Suzlon does so at
its sole cost and expense.

        (ii)   Notwithstanding the provisions of subsection 2.1(l)(i), if
Suzlon, in the ordinary course of its business, implements any upgrades as to
the WTGs (and does so without any additional cost to its other customers that
are purchasing the same type of WTG), Suzlon shall implement such upgrades for
the WTGs to be purchased pursuant to this Agreement at no additional cost to
Owner; provided, however, that the foregoing terms shall not apply to any WTG
component after manufacturing of the relevant WTG component has commenced.

        (iii)  Notwithstanding the provisions of subsection 2.1(l)(i), if
Suzlon, in the ordinary course of its business, implements any corrective
measures to remedy a defect or deficiency in the same type of wind turbine as
the WTGs, Suzlon shall implement such corrective measures for the WTGs to be
purchased pursuant to this Agreement at no additional cost to Owner (but only if
such corrective measures seek to address a defect or deficiency that affects the
WTGs to be purchased pursuant to this Agreement). Notwithstanding the foregoing,
nothing in this Section 2.1(l) shall affect any guaranty or warranty provided by
Suzlon under this Agreement or any Definitive Agreements, as applicable.

        (m)  The Parties acknowledge and agree that it shall be within Suzlon's
sole discretion to determine (i) as to Projects to be located in the continental
United States, (1) those WTG components which it intends to procure outside the
continental United States and deliver to a Gulf Port, and (2) those WTG
components which it intends to procure within the continental United States and
make available "ex works" the manufacturer's plant, and (ii) as to Canadian
Projects, (1) those WTG components which it intends to procure outside the
continental United States and deliver to a Gulf Port, and (2) those WTG
components which it intends to procure within the continental United States and
make available "ex works" the manufacturer's plant; provided, however, as to
Major Components, Suzlon shall provide written notice to Owner indicating its
determination as to the aforementioned sourcing no later than *** (for the 2008
WTGs) or *** (for the 2009 WTGs) (each a "Sourcing Determination"). If Owner
provides Suzlon with notice of its intended or likely Project Sites in the
United States prior to the date Sourcing Determinations are made, Suzlon shall
reasonably consider proximity to such Project Sites in making such Sourcing
Determinations. At Owner's request, Suzlon and Owner shall discuss in good faith
potential changes to the Sourcing Determination of any WTG; provided, however,
that Owner shall bear the effect of any cost or schedule impact to Suzlon, if
any, due to alterations in the Sourcing Determination requested by Owner.
Notwithstanding the foregoing, if Owner fails to timely issue an NTP as provided
in Section 2.3 for any reason other than a Suzlon Default, Suzlon shall be
entitled in its sole discretion to revise its Sourcing Determination as to those
WTGs for which no NTP was timely issued until the date that is five (5) months
prior to the Delivery Deadline for such WTGs.

        2.2    Mechanical Completion, Commissioning and Final Completion.    

        (a)   The Owner shall bear full responsibility for completing the
Balance of Plant at each Project Site (including, without limitation, the
assembly, installation and achievement of

19

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Mechanical Completion of all WTGs in accordance with Installation Manual
provided to Owner by Suzlon). The Owner acknowledges and agrees that Suzlon's
obligations to be performed under this Agreement after the achievement of
Mechanical Completion of the WTGs (including, without limitation, Suzlon's
warranty and guarantee obligations) are expressly conditioned upon Owner's
proper assembly, installation and achievement Mechanical Completion of the WTGs
in accordance with the Installation Manual.

        (b)   Subject to the terms of Section 3.1(d), Suzlon shall provide
technical advisor assistance to the Owner so as to answer questions the Owner or
Owner's Contractors may have during the installation and Mechanical Completion
of any WTGs. If the party providing any such technical advisor assistance
identifies an irregularity or error in installation, such party shall notify the
Owner of the same; provided, however, Suzlon shall not guaranty, warrant or
covenant that the installation work of Owner is performed correctly and shall
not be responsible for errors or omissions of Owner in the installation process
or for the failure of Owner or its contractors to properly install any WTG. In
confirmation thereof, the provision of such technical advisor assistance shall
not relieve the Owner of the responsibility to ensure that the WTGs are
installed and Mechanical Completion is achieved in accordance with the
Installation Manual.

        (c)   (i)    On or before the Mechanical Completion Notice Deadline,
Owner shall, as to every WTG being purchased by Owner, notify Suzlon in writing
of the date Owner expects to achieve Mechanical Completion of the WTG(s)
specified in each such notice (each such notice being an "Expected Mechanical
Completion Notice"). Both the expected Mechanical Completion date provided in an
Expected Mechanical Completion Notice for a WTG, as well as the actual date of
Mechanical Completion of any such WTG, shall be no later than the *** (***) day
after the date of issuance of the corresponding Expected Mechanical Completion
Notice (the "Mechanical Completion Deadline").

        (ii)   In addition to the Expected Mechanical Completion Notice
discussed above, Owner shall notify Suzlon in writing no later than *** (***)
days prior to the date (the "Expected MC Date") Owner expects to achieve
Mechanical Completion of any Second Notice WTGs (each such notice being an
"Second Expected Mechanical Completion Notice"). For purposes of this Agreement,
"Second Notice WTGs" shall mean (x) any WTGs which are Mechanically Completed in
***, or (y) any WTGs for which Owner submits any Notice of Mechanical Completion
during the months of ***. In the event Owner delivers a Second Expected
Mechanical Completion Notice for a Second Notice WTG and the Mechanical
Completion Date for such WTG occurs after the Expected MC Date, Owner shall pay
to Suzlon an amount equal to the Standby Fee. For purposes of this Agreement,
the "Standby Fee" shall mean an amount equal to *** U.S. Dollars ($***) for
every seven (7) day period (or fraction thereof) (beginning on the day after the
Expected MC Date for a Second Notice WTG and ending upon the earlier of (i) the
Mechanical Completion of such WTG or (ii) the date which Owner instructs Suzlon
in writing that it is withdrawing its Second Expected Mechanical Completion
Notice as to such WTG as described below) for which a Suzlon Commissioning crew
(of three (3) individuals) is on standby (i.e., not working on the specific
Second Notice WTG(s) referenced in the Second Expected Mechanical Completion
Notice) at a Project Site awaiting Mechanical Completion of such WTGs.
Notwithstanding the foregoing, if a Suzlon Commissioning crew is on standby for
only one (1) or two (2) days in the

20

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



aggregate, the Standby Fee as to such Commissioning crew may be prorated as to
such one (1) or two (2) day period (e.g., if a Second Notice WTG is Mechanically
Completed on the second (2nd) day after the Expected MC Date for such WTG, the
Standby Fee for such Commissioning crew shall be *** U.S. Dollars ($***), but if
such Second Notice WTG is Mechanically Completed on the ninth (9th) day after
the Expected MC Date for such WTG, the Standby Fee for such Commissioning Crew
shall be *** U.S. Dollars ($***)). In the event a Commissioning crew is on
standby at a Project Site, the Parties agree to reasonably cooperate as to the
future utilization of such Commissioning crew; provided, however, (x) Suzlon
shall be under no obligation to utilize such Commissioning crew to Commission
any WTG other than the Second Notice WTG for which they are on standby, and
(y) Owner shall have the right to withdraw the Second Expected Mechanical
Completion Notice as to any Second Notice WTG for which a Suzlon Commissioning
crew is or will be on standby,1 in which case (1) Owner shall resubmit a Second
Expected Mechanical Completion Notice for such WTG pursuant to the terms of this
Section 2.2(c)(ii), and (2) Suzlon shall have the right to immediately withdraw
such Commissioning crew from the Project Site (it being understood that Suzlon
may choose to remain at such Project Site pursuant to a mutual agreement of the
Parties pursuant to the introductory clause to this sentence). The Standby Fee
shall not apply to any WTGs other than Second Notice WTGs. If, after Owner's
delivery of a Second Mechanical Completion Notice as to a Second Notice WTG, an
event of Force Majeure occurs that adversely affects Owner's ability to
Mechanically Complete such Second Notice WTG by the Expected MC Date, Owner
shall be entitled to an equitable adjustment in such Expected MC Date reflecting
the impact of such event of Force Majeure; provided, however, (x) Owner must
request such adjustment in writing to Suzlon as promptly as possible after Owner
first becomes aware of such event, and (y) all other terms and provisions of
this Section 2.2(c)(ii) shall apply to such newly adjusted Expected MC Date
(e.g., for the sake of clarity, if the adjustment delays the Expected MC Date by
five (5) days, and Owner does not Mechanically Complete such Second Notice WTG
until the third (3rd) day after such newly adjusted Expected MC Date, Owner
shall be liable for a week's worth of Standby Fees for each Commissioning crew
on standby at the Project Site). Notwithstanding the foregoing, nothing
contained in this Section 2.2(c)(ii) shall alter the Mechanical Completion
Deadline as to any WTG.

        (d)   Mechanical Completion shall be determined in accordance with the
Mechanical Completion Process (as the same may be amended from time to time by
the Parties) attached hereto as Exhibit O. Suzlon shall work in close
cooperation with Owner and Owner's Contractors, including any Installation
Contractor, to avoid unnecessary repetitions (where possible) in the Mechanical
Completion Process; provided, however, Suzlon shall have no liability for the
occurrence of the same.

        (e)   Suzlon shall promptly commence and diligently pursue Commissioning
work as to each WTG to completion prior to the applicable Commissioning Deadline
and, as to any WTG

--------------------------------------------------------------------------------

1  The Parties acknowledge and agree that if such Commissioning crew is
mobilized (or has begun mobilizing) in response to such Second Expected
Mechanical Completion Notice and has incurred travel expenses in relation
thereto, Owner shall reimburse Suzlon for such travel expenses.

21

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



which is Mechanically Completed or for which Owner has submitted any Notice of
Mechanical Completion during the *** (***) day period prior to the PTC
Qualification Date, Suzlon shall use reasonable efforts to expedite
Commissioning of such WTG (including the commencement of such Commissioning);
provided, however, Parties acknowledge and agree that, notwithstanding the
foregoing and anything to the contrary contained in this Agreement, Suzlon shall
be under no obligation (i) to commence Commissioning of a WTG earlier than ***
(***) days prior to such WTG's Commissioning Deadline, or (ii) to achieve
Commissioning of a WTG prior to its Commissioning Deadline. Promptly after the
last WTG for a Project Site is Commissioned, Suzlon and Owner shall mutually
prepare a final Punch List.

        (f)    If Owner has not achieved Mechanical Completion as to a WTG in
accordance with this Agreement (including, without limitation, in accordance
with the Installation Manual) by the Outside Mechanical Completion Deadline,
then all obligations of Suzlon related to such WTG under the Equipment Warranty,
the Availability Warranty and the Power Curve Guarantee (as such terms are
defined in the Modified Obligations or any Definitive Agreements, as applicable)
shall automatically terminate and be of no further force or effect (and
termination of such warranties with respect to such WTG shall be Suzlon's sole
and exclusive remedy for a failure by Owner to achieve Mechanical Completion of
such WTG by the Outside Mechanical Completion Deadline).

        (g)   In the event the Owner delivers a Notice of Mechanical Completion
to Suzlon for any WTG that is not yet connected to the permanent electricity
transmission system (i.e., the grid) and energized, the Owner shall provide at
its sole cost and expense all necessary transformers, generators and other
equipment and resources necessary for Suzlon to begin Commissioning. In such
event, the Owner acknowledges and agrees that Suzlon will not be able to
complete Commissioning until the Owner has connected the WTG to the permanent
electricity transmission system, and the Owner shall give Suzlon no less than
ten (10) Business Days' notice of the date on which such connection will occur.
The Owner shall bear all of Suzlon's costs associated with any interruption in
Suzlon's ability to continue Commissioning due to lack of connection of the WTG
to the permanent electricity transmission system (including, without limitation,
any reasonable personnel or other costs associated with duplicative or
repetitive services provided by Suzlon).

        (h)   If Suzlon fails to Commission a WTG by the applicable
Commissioning Deadline for reasons other than (i) Force Majeure, or (ii) the
failure of Owner to timely connect the Project to the permanent electricity
transmission system (i.e., the grid) and energize the same, Suzlon shall pay
Owner, as Owner's sole and exclusive remedy for any such failure (except as
otherwise provided in this Section 2.2(h)), and as liquidated damages and not as
a penalty, *** U.S. Dollars ($***) for each day after the Commissioning Deadline
applicable to such WTG (each such date being subject to Force Majeure) until the
date such WTG is Commissioned. Liquidated damages that are due and payable under
this Section 2.2(h), if at all, are hereinafter referred to as "Commissioning
Liquidated Damages". Such Commissioning Liquidated Damages shall be paid by
Suzlon to Owner within thirty (30) days of the date accrued. Notwithstanding the
foregoing, Suzlon's aggregate liability for Commissioning Liquidated Damages
with respect to each WTG shall not exceed an amount equal to the Commissioning
LD Cap. If Commissioning of a WTG is delayed for a period of time such that the
aggregate Commissioning Liquidated Damages that have accrued with respect to
such WTG are equivalent to the corresponding Commissioning LD

22

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Cap, and such delay is thereafter continuing, the same shall constitute a Suzlon
Default under this Agreement, whereupon Owner may either: (i) terminate this
Agreement solely as to such delayed WTG pursuant to the terms of Sections 8.1
and 8.2, and seek recovery of actual damages, if any, incurred by Owner as a
result of such Suzlon Default (excluding any delay-related damages incurred by
Owner as a result of the delay in Commissioning of such WTG; it being agreed
that Owner's sole and exclusive delay damages for such delay shall be the
Commissioning Liquidated Damages, subject to the corresponding Commissioning LD
Cap); or (ii) keep this Agreement in full force and effect as to such delayed
WTG, but seek recovery of (x) PTC Liquidated Damages as to such WTG, if
ultimately applicable, subject to the 2008 PTC LD Cap or 2009 PTC LD Cap (as
applicable), and (y) actual damages, if any, incurred by Owner as a result of
such Suzlon Default (excluding any delay-related damages incurred by Owner as a
result of the delay in Commissioning of such WTG; it being agreed that Owner's
sole and exclusive delay damages for such delay shall be (x) the Commissioning
Liquidated Damages, subject to the corresponding Commissioning LD Cap, and
(y) the PTC Liquidated Damages, if ultimately applicable, subject to the 2008
PTC LD Cap or 2009 PTC LD Cap (as applicable)). Finally, if Suzlon is liable for
Commissioning Liquidated Damages under this Agreement with respect to a WTG, and
Definitive Agreements are subsequently executed with respect to such WTG, such
Definitive Agreements shall clearly state that Suzlon shall have no further
monetary liability for the days of Commissioning delay for which it has already
paid Commissioning Liquidated Damages.

        (i)    When Suzlon believes it has Commissioned a WTG in accordance with
the Commissioning Test and Inspection Procedures, it shall promptly notify Owner
in writing. Upon receipt of such notice, Owner shall conduct those
investigations and inspections it deems necessary or appropriate to determine if
Commissioning of such WTG has in fact been achieved. Within two (2) Business
Days after the receipt of Suzlon's notice by Owner, the Owner shall either
(i) notify Suzlon that Commissioning of the WTG has been achieved, or
(ii) notify Suzlon that Commissioning of the WTG has not been achieved and
stating the reasons therefor. Should Owner fail to respond to Suzlon's notice
within such two (2) Business Day period, the corresponding WTG shall be deemed
Commissioned. In the event Owner provides timely written notice that
Commissioning of the WTG has not been achieved, Suzlon shall, at its sole cost
and expense, immediately correct and/or remedy the defects, deficiencies and
other conditions which so prevent Commissioning of the WTG. Upon completion of
such corrective and/or remedial actions, Suzlon shall resubmit its notice
stating that it believes Commissioning of the WTG has been achieved and the
foregoing procedures shall be repeated until Commissioning of the WTG has in
fact been achieved. Once a WTG is deemed Commissioned, Suzlon and Owner shall
thereafter execute a "Certificate of Commissioning" (in the form attached hereto
as Exhibit Q) establishing and identifying the Commissioning date of that
particular WTG, which date shall be the date Suzlon sent the last notice to
Owner indicating achievement of Commissioning.

        (j)    (i)    The Parties acknowledge and agree that in the event:

(x)Suzlon fails to Deliver a WTG by the date which is *** (***) days prior to
the PTC Qualification Date for reasons other than (i) Force Majeure, or (ii) a
request by Owner to Deliver such WTG's components which are manufactured outside
the continental United States to an Alternate Port; or

23

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



(y)Suzlon fails to Commission a WTG by the PTC Qualification Date, for reasons
other than (i) Force Majeure, (ii) failure of the Owner to submit an Expected
Mechanical Completion Notice for such WTG by the Mechanical Completion Notice
Deadline, (iii) failure of Owner to properly install and achieve Mechanical
Completion of such WTG in accordance with the Installation Manual by the
corresponding Mechanical Completion Deadline, (iv) failure of Owner to timely
connect the corresponding Project to the permanent electricity transmission
system (i.e., the grid) and energize the same, (v) a request by Owner to Deliver
such WTG's components which are manufactured outside the continental United
States to an Alternate Port, or (vi) the Commissioning Deadline as to such WTG
occurring on (or being extended pursuant to the terms and conditions of this
Agreement to) a date later than the PTC Qualification Date; and

as a result thereof, the WTG fails to qualify for PTCs in the amount and for the
term as anticipated, Suzlon agrees to pay Owner as liquidated damages (and as
Owner's sole and exclusive remedy) for such failure, and not as a penalty, an
amount equal to the PTC LD Amount for such WTG.

        (ii)   Liquidated damages that are due and payable under this subsection
(j), if at all, are hereinafter referred to as "PTC Liquidated Damages". Such
PTC Liquidated Damages shall be paid by Suzlon to Owner within thirty (30) days
of the date accrued. If the PTC Qualification Date is extended so as to allow
Owner to qualify for the PTCs, or Owner otherwise qualifies for PTCs, Suzlon
shall not be liable for PTC Liquidated Damages. If WTGs later qualify for PTCs
for which Suzlon has previously paid PTC Liquidated Damages (whether as a result
of a change in the PTC Qualification Date or otherwise), Owner shall reimburse
Suzlon for any previously paid PTC Liquidated Damages in full (if the Owner
qualifies for PTCs in at least the amount and term as in effect on the date
hereof) or in part (it being understood and agreed that if the Owner qualifies
for PTCs in a lesser amount or shorter term, Owner's reimbursement to Suzlon
shall be prorated to reflect the actual PTCs for which Owner then qualifies),
and shall do so within 30 days after notice from Suzlon that such payment is
due.

        (iii)  Notwithstanding anything to the contrary contained in this
Section 2.2(j), Suzlon shall not be liable for PTC Liquidated Damages (x) with
respect to the 2009 WTGs, unless the PTC Qualification Date is extended to
December 31, 2009 or any date thereafter, or (y) with respect to the 2008
Extended Delivery WTGs, unless the PTC Qualification Date is extended to
June 30, 2009 or any date thereafter.

        (iv)  Suzlon's obligations as to the payment of the PTC Liquidated
Damages which have accrued under this Section 2.2(j) shall remain effective and
binding upon Suzlon even if Definitive Agreements with respect to the relevant
WTGs are executed by the Parties. The Parties acknowledge that PTC Liquidated
Damages, Commissioning Liquidated Damages and Delivery Liquidated Damages are
separate and independent remedies and shall not be offset or credited against
each other, even though the same delay event may give rise to PTC Liquidated
Damages, Commissioning Liquidated Damages and Delivery Liquidated Damages.

24

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (k)   Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence of any Seven Day Event, Suzlon may defer
commencement of Commissioning of the corresponding Excess WTGs until the
corresponding Deferral Dates. For the purposes of this Section 2.2(k), the
"Deferral Date" shall mean the next succeeding date on which, had such Excess
WTGs been Mechanically Completed on such date, no Seven Day Event would have
otherwise occurred (it being understood that such Excess WTGs shall be included
in all such Seven Day Event calculations for the purposes of determining whether
there is an occurrence of the same and for purposes of determining the Deferral
Date). The Parties acknowledge and agree that, notwithstanding anything to the
contrary contained in this Agreement, Suzlon shall have no liability for PTC
Liquidated Damages as to a WTG if, such WTG's Commissioning Deadline occurs on
(or is extended to pursuant to this Section 2.2(k) to) a date later than the PTC
Qualification Date.

        (l)    When Suzlon believes that it has achieved Final Completion as to
a Project, Suzlon shall so notify Owner in writing. Upon receipt of such notice,
Owner shall conduct those investigations and inspections as it deems necessary
or appropriate to determine if Final Completion as to such Project has in fact
been achieved. Within five (5) Business Days after the receipt of Suzlon's
notice by Owner, the Owner shall either (i) notify Suzlon that Final Completion
as to such Project has been achieved, or (ii) notify Suzlon that Final
Completion as to such Project has not been achieved and stating the reasons
therefor. Should Owner fail to respond to Suzlon's notice within such five
(5) Business Day period, Final Completion as to such Project shall be deemed to
have been achieved. In the event Owner provides written notice that Final
Completion as to a Project has not been achieved, Suzlon shall, at its sole cost
and expense, immediately correct and/or remedy the defects, deficiencies and
other conditions which so prevent Final Completion of such Project. Upon
completion of such corrective and/or remedial actions, Suzlon shall resubmit its
notice stating that it believes Final Completion as to such Project has been
achieved and the foregoing procedures shall be repeated until Final Completion
as to such Project has in fact been achieved; provided, however, Owner must
respond to Suzlon's notice within three (3) Business Days rather than five
(5) Business Days. Once Final Completion as to a Project is deemed to have been
achieved, Suzlon and Owner shall thereafter execute a "Certificate of Final
Completion" (in the form attached hereto as Exhibit L) establishing and
identifying the Final Completion Date, which date shall be the date Suzlon sent
the last notice to Owner indicating achievement of Final Completion of such
Project.

        2.3    Issuance of NTPs.    (a)    Subject to Article 4, no later than
***, Owner shall deliver to Suzlon one or more notices to proceed (each a "NTP"
or collectively the "NTPs") with respect to the 2008 WTGs (other than the 2008
Extended Delivery WTGs), specifying (i) the Project Site to which each WTG shall
be delivered (subject to Owner's right to redirect delivery as provided in
Section 2.3(f)), (ii) the number of WTGs assigned to each Project Site,
(iii) the desired delivery dates for such WTGs (which may not in any event be
contrary to or inconsistent with the Delivery Schedule), (iv) if applicable, the
Alternate Port to which Owner seeks to have the WTG components which are
manufactured outside the continental United States Delivered, (v) the options,
if any, Owner selects regarding whether Suzlon's scope of services will include
delivery of the WTGs from the Initial Delivery Point to the Project Site and/or
installation and achievement of Mechanical Completion of the WTGs, (vi) whether
the Project is expected to have a power purchase agreement or be a "merchant
plant", and (vii) what Optional SCADA Owner is electing as to such Project Site
(if any). As to any 2008 WTGs (other than any 2008

25

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Extended Delivery WTGs) for which Suzlon does not receive an NTP by ***, to the
extent so provided in Section 4.1, the Parties' rights, duties and obligations
as to the design, manufacturing, delivery, sale, Commissioning and purchase of
such WTGs shall thereupon automatically and immediately be amended to reflect
the Modified Obligations (that is, from and after such date, the Parties rights,
duties and obligations as to such WTGs shall be only those provided by and
pursuant to the Modified Obligations until such time as Definitive Agreements
are executed in relation to the same).

        (b)   Subject to Article 4, no later than ***, Owner shall deliver to
Suzlon one or more NTPs with respect to the 2008 Extended Delivery WTGs,
specifying (i) the Project Site to which each WTG shall be delivered (subject to
Owner's right to redirect delivery as provided in Section 2.3(f)), (ii) the
number of WTGs assigned to each Project Site, (iii) the desired delivery dates
for such WTGs (which may not in any event be contrary to or inconsistent with
the Delivery Schedule), (iv) if applicable, the Alternate Port to which Owner
seeks to have the WTG components which are manufactured outside the continental
United States Delivered, (v) the options, if any, Owner selects regarding
whether Suzlon's scope of services will include delivery of the WTGs from the
Initial Delivery Point to the Project Site and/or installation and achievement
of Mechanical Completion of the WTGs, (vi) whether the Project is expected to
have a power purchase agreement or be a "merchant plant", and (vii) what
Optional SCADA Owner is electing as to such Project Site (if any). As to any
2008 Extended Delivery WTGs for which Suzlon does not receive an NTP by ***, to
the extent so provided in Section 4.1, the Parties' rights, duties and
obligations as to the design, manufacturing, delivery, sale, Commissioning and
purchase of such WTGs shall thereupon automatically and immediately be amended
to reflect the Modified Obligations (that is, from and after such date, the
Parties rights, duties and obligations as to such WTGs shall be only those
provided by and pursuant to the Modified Obligations until such time as
Definitive Agreements are executed in relation to the same).

        (c)   Subject to Article 4, no later than ***, Owner shall deliver to
Suzlon one or more NTPs with respect to the 2009 WTGs, specifying (i) the
Project Site to which each WTG shall be delivered (subject to Owner's right to
redirect delivery as provided in Section 2.3(f)), (ii) the number of WTGs
assigned to each Project Site, (iii) the desired delivery dates for such WTGs
(which may not in any event be contrary to or inconsistent with the Delivery
Schedule), (iv) if applicable, the Alternate Port to which Owner seeks to have
the WTG components which are manufactured outside the continental United States
Delivered, (v) the options, if any, Owner selects regarding whether Suzlon's
scope of services will include delivery of the WTGs from the Initial Delivery
Point to the Project Site and/or installation and achievement of Mechanical
Completion of the WTGs, (vi) whether the Project is expected to have a power
purchase agreement or be a "merchant plant", and (vii) what Optional SCADA Owner
is electing as to such Project Site (if any). As to any 2009 WTGs for which
Suzlon does not receive an NTP by ***, to the extent so provided in Section 4.1,
the Parties' rights, duties and obligations as to the design, manufacturing,
delivery, sale, Commissioning and purchase of such WTGs shall thereupon
automatically and immediately be amended to reflect the Modified Obligations
(that is, from and after such date, the Parties rights, duties and obligations
as to such WTGs shall be only those provided by and pursuant to the Modified
Obligations until such time as Definitive Agreements are executed in relation to
the same).

26

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (d)   Except as provided in this Section 2.3(d), each Project Site must
comprised of a minimum of *** (***) WTGs that are located on parcels of real
property that are contiguous through Owner's ownership, leasehold and/or
easement interests.

        (i)    If a Project Site is comprised of less than *** (***) WTGs,
Suzlon shall have the right to reasonably increase (1) the fee for the Warranty
Period, and (2) all costs and fees for operations and maintenance services
(including, without limitation, the Warranty Service, Scheduled Maintenance,
Maintenance Work, Force Majeure Work and other repair work, in which case the
Modified Obligations with respect to such Project and/or any Definitive
Agreement executed with respect to such Project shall be amended to reflect such
increased fees and costs; provided, however, the adjustments described in this
Section 2.3(d)(i) shall not apply if such Project Site is located within 100
miles of another wind project with an aggregate nameplate capacity of twenty
(20) MW or greater which, as of the date of the relevant NTP (or the last date
upon which Owner was otherwise required to issue an NTP) uses Suzlon warranty
and maintenance services pursuant to an agreement with at least two (2) years
remaining in such agreement's term, including any extended term which has been
exercised by that date. At least thirty (30) days prior to the date of the
delivery of an NTP for a Project Site in the continental United States comprised
of less than *** (***) WTGs, Owner may request in writing the amount of any
reasonable increase in the fees described in this Section 2.3(d)(i) that would
apply to the WTGs at such a Project. As promptly as possible (but no later than
thirty (30) days) after such notice, Suzlon shall provide Owner the list of such
reasonably increased costs and fees that would apply with respect to such
Project Site. Following mutual consultation among the Parties regarding such
reasonably increased costs and fees, Owner may elect, in its sole discretion,
whether or not to issue an NTP with respect to the Project Site. If Owner issues
an NTP with respect to such Project Site, the Modified Obligations and/or any
Definitive Agreements executed with respect to such Project Site (as applicable)
shall be amended to reflect such reasonably increased fees and costs.

        (ii)   If a Project Site is comprised of less than *** (***) WTGs, the
Availability Warranty as to the WTGs purchased for such Project Site shall be
amended as provided in Exhibits A or G (as applicable). Notwithstanding anything
to the contrary contained herein, a separate Availability Warranty shall be
provided for each TSA or TSIA (as applicable) executed pursuant to this
Agreement (e.g., if three (3) TSAs are executed which TSAs cover *** (***),***
(***), and *** (***) WTGs, respectively, a separate Availability Warranty shall
be provided for each TSA, notwithstanding the fact that, had a single TSA been
executed for all such WTGs, a single Availability Warranty would have been
provided for all *** (***) WTGs).

        (iii)  The Parties acknowledge and agree that, in the event of a
Canadian Project, Owner shall bear all cost and schedule impacts to Suzlon as a
result of the Project Site being located in Canada (which impacts may include,
without limitation, those described in Sections 2.3(d)(iv), 2.3(g)(ii), and
3.2(d)(iv)), and which impacts shall be addressed by an amendment to this
Agreement reflecting an equitable adjustment in Suzlon's costs and/or Deadline
Dates to the extent impacted by the such location.

27

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





        (iv)  At least ninety (90) days prior to the date of the delivery of an
NTP for a Canadian Project, Owner may, at any time, request in writing the
amount of any reasonably increased fees for operations and maintenance services
that would apply to the WTGs at such Canadian Project (including, without
limitation, the increased costs and fees for the Warranty Period, Warranty
Service, Scheduled Maintenance, Maintenance Work, Force Majeure Work and other
repair work). As promptly as possible (but no later than ninety (90) days) after
such notice, Suzlon shall provide Owner the list of such reasonably increased
costs and fees that would apply with respect to such Canadian Project. Following
mutual consultation among the Parties regarding such reasonably increased costs
and fees, Owner may elect, in its sole discretion, whether or not to issue an
NTP with respect to the Canadian Project. If Owner issues an NTP with respect to
such Canadian Project, the Modified Obligations and/or any Definitive Agreements
executed with respect to such Canadian Project (as applicable) shall be amended
to reflect such reasonably increased fees and costs.

        (e)   For purposes of this Agreement, no document issued by Owner which
does not contain or otherwise address all of the matters required by the
preceding subsections (a) or (b), whichever is applicable, shall be deemed an
NTP.

        (f)    Owner may, at any time and from time to time by written notice to
Suzlon, redirect the delivery of one or more of the WTGs to a new or different
Project Site. Owner shall (i) be responsible (and shall reimburse Suzlon) for
all reasonable increased out-of-pocket third party costs incurred by Suzlon as a
result of such redirection (including, without limitation, the reasonable
increased out-of-pocket third party costs of actual transportation (including
any re-routing), shipping vendor fees and charges, applicable Taxes, insurance,
permitting, handling, unloading/loading, storage (whether temporary or
permanent), third party logistics management and all other reasonable increased
out-of-pocket third party costs and expenses), plus a *** percent (***%) markup
on such costs, which markup and reasonable increased out-of-pocket third party
costs shall be in addition to the Contract Price, and (ii) shall agree to
reasonable changes in the Deadline Dates and any corresponding Project schedule
to accommodate such redirection.

        (g)   (i)    If Owner, at least thirty (30) days prior to the date of
its delivery of an NTP for a Project in the continental United States, submits
in writing an Estimate Notice to Suzlon as to the WTGs to be referenced in such
NTP, Suzlon shall (within thirty (30) days thereafter) provide Owner an estimate
(a "Price Estimate") for the cost for Delivery of such WTGs to the Alternate
Port in lieu of a Gulf Port (if applicable), for delivery of the WTGs from the
Initial Delivery Point to the Project Site and/or for the installation and
achievement of Mechanical Completion of such WTGs. A Price Estimate shall
(i) with respect to delivery services, reflect Suzlon's estimate of actual
out-of-pocket third party costs for performing the same (including the actual
estimates from Suzlon's vendors, subcontractors, suppliers, and estimates of all
transportation vendor fees and charges, applicable Taxes, insurance, permitting,
handling costs, unloading/loading costs, storage costs (whether temporary or
permanent), third party logistics management costs and other out-of-pocket third
party costs and expenses), plus a *** percent (***%) markup on such estimated
costs, and (ii) with respect to services related to installation and achievement
of Mechanical Completion, reflect Suzlon's estimate of actual costs for
performing the same (including the actual estimates from Suzlon's vendors,
subcontractors

28

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



and suppliers, and estimates of all applicable Taxes, insurance, permitting and
other out-of-pocket third party costs and expenses), plus a *** percent (***%)
markup on such estimated costs (other than such estimated insurance costs, which
costs shall have a *** percent (***%) markup). Notwithstanding the foregoing,
the Parties acknowledge and agree that, if Owner elects any services described
in this Section 2.3(g)(i), such Price Estimate is being provided by Suzlon to
Owner solely as an estimate, and Owner shall nevertheless pay all actual and
reasonable costs for the Delivery to an Alternate Port (if applicable), for the
delivery of such WTGs to the Project Site and/or for the services related to
installation and achievement of Mechanical Completion of such WTGs, all as
provided in Sections 3.2(d) and 3.3, respectively, of this Agreement.

        (ii)   If Owner, at least ninety (90) days prior to the date of its
delivery of an NTP for a Canadian Project, submits in writing an Estimate Notice
to Suzlon as to the WTGs to be referenced in such NTP, Suzlon shall as promptly
as possible (but no later than ninety (90) days thereafter) provide Owner a
Price Estimate for such Canadian Project as described below. A Price Estimate
for a Canadian Project shall (i) with respect to Delivery of such WTGs to an
Alternate Port in lieu of a Gulf Port (if applicable) and/or delivery of such
WTGs from the Initial Delivery Point to the Project Site, reflect Suzlon's
estimate of actual out-of-pocket third party costs for performing the same
(including the actual estimates from Suzlon's vendors, subcontractors,
suppliers, and estimates of all transportation vendor fees and charges,
applicable Taxes, insurance, permitting, handling costs, unloading/loading
costs, storage costs (whether temporary or permanent), third party logistics
management costs and other out-of-pocket third party costs and expenses), plus a
*** percent (***%) markup on such estimated costs, and (ii) with respect to
services related to installation and achievement of Mechanical Completion,
reflect Suzlon's estimate of actual costs for performing the same (including the
actual estimates from Suzlon's vendors, subcontractors and suppliers, and
estimates of all applicable Taxes, insurance, permitting and other out-of-pocket
third party costs and expenses), plus a *** percent (***%) markup on such
estimated costs (other than such estimated insurance costs, which costs shall
have a *** percent (***%) markup). Notwithstanding the foregoing, the Parties
acknowledge and agree that, if Owner elects any services described in this
Section 2.3(g)(ii), such Price Estimate is being provided by Suzlon to Owner
solely as an estimate, and Owner shall nevertheless pay all actual and
reasonable costs for the Delivery to an Alternate Port (if applicable), for the
delivery of such WTGs to the Project Site, and/or for the services related to
installation and achievement of Mechanical Completion of such WTGs, all as
provided in Sections 3.2(d) and 3.3, respectively, of this Agreement.

        (h)   Suzlon further agrees to cooperate (at no cost to Suzlon) with
Owner and all of Owner's Contractors in a manner reasonably anticipated to
further the development of each Project Site.

        (i)    At any time Owner may submit in writing a notice to Suzlon
requesting the number of foundation templates desired for the Project specified
in such notice and the requested date of delivery of such foundation templates
to such Project Site. The Parties acknowledge and agree that, as to a Project
Site, Owner shall be entitled to "X" foundation templates, with "X" being the
number equal to (a) the total number of WTGs at such Project Site, divided by
(b) fifteen (15) (or the next whole number greater than the product of the
foregoing equation if such product renders a fraction of a whole number) (e.g.,
Owner shall be entitled to two (2) foundation templates for a twenty (20) WTG
Project). Suzlon's provision of foundation templates

29

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



pursuant to this Section 2.3(i) is included in the Contract Price; provided,
however, that Owner shall reimburse Suzlon for (a) the reasonable costs of
shipping or transporting such foundation templates to the Project Site, and,
(b) once Owner has completed its use of such foundation templates, the
reasonable costs of shipping or transporting the same from the Project Site to
(x) another Project Site designated by Owner in writing pursuant to this
Section 2.3(i), or (y) Suzlon's storage facility in the continental United
States for such foundation templates (as applicable).

        2.4    Execution of Definitive Agreements.    (a)    Subject to
Article 4, within twenty (20) days of Suzlon's receipt of an NTP, Suzlon and an
Affiliate of Owner shall prepare, execute and deliver a set of Definitive
Agreements for the associated WTGs, as more fully described in Section 2.4(b)
below. Except as otherwise expressly provided herein, upon execution of such
Definitive Agreements, the terms of this Agreement, as they relate to the WTGs
that are addressed in such Definitive Agreements, shall thereupon automatically
be deemed terminated, of no further force or effect, and superseded by the terms
of the Definitive Agreements. In confirmation and furtherance thereof, the
Parties acknowledge and agree that (except as otherwise expressly provided
herein) this Agreement shall have no bearing, application or binding effect,
whether legal or otherwise, upon any WTGs that are addressed in any executed
Definitive Agreements (or with respect to any rights, remedies or obligations of
the Parties with respect to such WTGs). As to any WTG for which Definitive
Agreements have not been prepared and executed within the foregoing twenty
(20) day period (regardless of the reasons therefor), to the extent provided in
Section 4.1, the Parties' rights, duties and obligations as to the design,
manufacturing, delivery, sale, Commissioning and purchase of such WTGs shall
thereupon automatically and immediately be amended to reflect the Modified
Obligations (that is, from and after such date, the Parties rights, duties and
obligations as to such WTGs shall be only those provided by and pursuant to the
Modified Obligations until such time as Definitive Agreements are executed in
relation to the same).

        (b)   The Definitive Agreements shall be in the forms attached to this
Agreement as Exhibit A, as modified to reflect the Project Site, the number of
relevant WTGs, designation of an Alternate Port (if applicable), and any other
applicable terms of this Agreement. If the NTP specifies that Suzlon will
install and Mechanically Complete the WTGs, the parties shall use the TSIA form
and the WMSA form. If the NTP specifies that someone other than Suzlon will
perform the installation services, the parties shall use the TSA form and the
WMSA form; provided, however, the parties shall use the TSA form attached hereto
as Exhibit A-1 in the event Suzlon delivers the WTGs from the Initial Delivery
Point to the Project Site and the TSA form attached hereto as Exhibit A-4 in the
event Suzlon only delivers the WTGs to the Initial Delivery Point. In
furtherance thereof, upon issuance of an NTP, Suzlon agrees to execute and
deliver (and Owner agrees to cause one of its Affiliates to execute and deliver)
with respect to the applicable WTGs Definitive Agreements which are in the forms
attached hereto as Exhibit A and which, in all material respects, reflect the
applicable terms of this Agreement; it being further agreed by the Parties that
the execution and delivery of any such Definitive Agreements shall not be
unreasonably withheld.

        2.5    Certain Performance-Related Issues.    (a)    Notwithstanding
anything to the contrary contained in this Agreement or in any exhibit to this
Agreement, the Parties acknowledge and agree that Owner has the right to
withhold and/or retain the Performance

30

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Holdbacks from certain Milestone Payments due under this Agreement until such
time as the conditions described in this Section 2.5 are satisfied. In the event
that the total amount needed for any Performance Holdback from any designated
Milestone Payment exceeds the applicable Available Milestone Amount, then the
portion of any such Performance Holdback not funded from such Milestone Payment
shall be "held back" from the next succeeding Milestone Payment. For purposes of
this Agreement, any amounts so withheld from a Milestone Payment shall be deemed
to not have been due on such date, and such amounts shall only be due when and
if Owner is required to pay such amounts pursuant to the terms of this
Section 2.5. Owner and Suzlon further agree that any such "holdback" shall not
count against the Liability Cap.

        (b)   Suzlon shall provide to Owner either the results of (i) a
Successful V3 Test as to a wind turbine located in Australia on or prior to ***,
or (ii) a Successful V3 Test as to a wind turbine located in the United States
on or prior to ***, and if Suzlon does not provide at least one such Successful
V3 Test by the corresponding deadline, Owner shall be entitled to "holdback"
from the Third 2009 Milestone Payment an amount equal to *** percent (*** %) of
the Contract Price (the "V3 Holdback"). For the purposes of this Agreement, a
"Successful V3 Test" shall mean a power curve test of a wind turbine using the
"V3" blade and achieving a *** percent (***%) or better power curve. Owner shall
pay the V3 Holdback to Suzlon (and shall not be entitled to any future V3
Holdback) upon the occurrence of the earlier of (x) ten (10) Business Days after
the date Suzlon provides results, reasonably acceptable to Owner, of a
Successful V3 Test, or (y) the date the Parties enter into an amendment to this
Agreement setting forth a corrective plan for Suzlon's failure to provide a
Successful V3 Test, which amendment shall be drafted in a manner substantially
similar to that certain First Amendment to the Purchase & Reservation Agreement
by and between Owner and Suzlon, dated as of July 7, 2006 (a "V3 Amendment"). In
the event that (x) Suzlon has not provided results, reasonably acceptable to
Owner, of a Successful V3 Test, or (y) the Parties have not entered into a V3
Amendment on or prior to ***, Suzlon agrees that Owner may retain the
then-existing V3 Holdback as liquidated damages (and as Owner's sole and
exclusive remedy, and not as a penalty) for failure to either deliver a
Successful V3 Test or enter into a V3 Amendment (the "V3 Liquidated Damages").
The V3 Liquidated Damages shall constitute Owner's sole and exclusive remedy
should Suzlon fail to either provide a Successful V3 Test or enter into a V3
Amendment on or prior to *** (as well as any failure of Suzlon to provide such
Successful V3 Test or enter into a V3 Amendment at any time after such date); it
being acknowledged and agreed by the Parties that Suzlon's liability, if any,
for the V3 Liquidated Damages relates solely to Suzlon's failure to provide a
Successful V3 Test or enter into a V3 Amendment on or prior to *** (as well as
any failure of Suzlon to provide such Successful V3 Test or enter into a V3
Amendment at any time after such date) and to no other covenant or obligation of
Suzlon under this Agreement. Owner acknowledges and agrees that if any V3
Liquidated Damages are payable pursuant to this Agreement and any Power Curve
Liquidated Damages are payable at a Project pursuant to this Agreement or any
Definitive Agreement, such Power Curve Liquidated Damages shall be offset by an
amount equivalent to the V3 Liquidated Damages Share for such Project.

        (c)   If Suzlon fails to install a Preliminary Power Plant at the
Sleeping Bear Wind Farm prior to the Effective Date, Owner shall be entitled to
"holdback" from the Third 2008 Milestone Payment an amount equal to *** U.S.
Dollars ($***) (the "Preliminary PP Holdback"). For the purposes of this
Agreement, a "Preliminary Power Plant" means a preliminary version of a
supervisory control and data acquisition system power plant that (i) is

31

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



capable of meeting the active power regulation specifications of the SC-Power
Plant (as indicated on Exhibit N hereto), and (ii) has been installed at the
Sleeping Bear Wind Farm and has been successfully tested by Owner to curtail and
regulate the active power from such wind farm and start and stop such wind farm
in accordance with the Preliminary PP Test Procedures. Owner acknowledges and
agrees that such testing of the Preliminary Power Plant by Owner shall be
concluded no later than fourteen (14) days following delivery to Owner by Suzlon
of a notice that the Preliminary Power Plant has been installed and is ready for
testing. Owner shall pay the Preliminary PP Holdback to Suzlon (and shall not be
entitled to any future Preliminary PP Holdback) upon (x) Suzlon's installation
of a Preliminary Power Plant at the Sleeping Bear Wind Farm that has passed the
Preliminary PP Test Procedures, or (y) in the event Suzlon's installation of a
Preliminary Power Plant at the Sleeping Bear Wind Farm does not occur by ***, as
a result of delay or interference by Owner or "owner" of the Sleeping Bear Wind
Farm or their contractors or subcontractors (including, without limitation,
delay relating to any communications interface), the earlier of (I) the
occurrence of clause (x), and (II) Suzlon's provision of a report reasonably
acceptable to Owner (Owner's acceptance not to be unreasonably withheld)
demonstrating that Suzlon's preliminary version of a supervisory control and
data acquisition system power plant is capable of meeting the active power
regulation specifications of the SC-Power Plant (as indicated on Exhibit N
hereto) and has the ability to curtail and regulate power of a wind farm and
start and stop such wind farm (even though such power plant has not been
installed and tested at the Sleeping Bear Wind Farm).

        (d)   If Suzlon fails to install an Applicable SC-Power Plant at one
(1) Applicable Wind Farm on or prior to the Applicable Date, regardless of
whether such failure was the result of Force Majeure or any other reason,
(i) Owner shall be entitled to "holdback" from the next Milestone Payment
occurring after the Applicable Date (the "Next Milestone Payment") an amount
equal to *** U.S. Dollars ($***) (the "Full PP Holdback") and (ii) Suzlon shall
promptly retain, at Suzlon's sole expense, a nationally recognized, independent
expert (mutually agreeable to the Parties) in supervisory control and data
acquisition systems and the development thereof, which expert shall, at Suzlon's
sole direction and sole expense, either promptly (x) modify or enhance the
existing power plant program and devices to achieve the SC-Power Plant
specifications (as described on Exhibit N hereto) at such one (1) Applicable
Wind Farm, or (y) provide a third-party supervisory data control and acquisition
system that provides the equivalent functionality of the SC-Power Plant, install
the same at one (1) Applicable Wind Farm, and test the same in accordance with
the Full PP Test Procedures (the provision of (x) or (y) being an "Alternate
Power Plant"). Suzlon agrees to provide such expert with access to its SC-Power
Plant and software codes sufficient to enable such expert to perform the tasks
set forth in the preceding sentence. For the purposes of this Agreement, an
"Applicable SC-Power Plant" shall mean an SC-Power Plant that has been installed
at one (1) Applicable Wind Farm and successfully tested in accordance with the
Full PP Test Procedures. Owner acknowledges and agrees that testing of the
Applicable SC-Power Plant or Alternate Power Plant (as applicable) by Owner
shall be concluded no later than fourteen (14) days following delivery to Owner
by Suzlon or the expert (as applicable) of a notice that the Applicable SC-Power
Plant or Alternate Power Plant has been installed and is ready for testing. In
the event Suzlon has not yet provided to Owner an Applicable SC-Power Plant or
an Alternate Power Plant at one (1) Applicable Wind Farm by the later of (x) the
date the Fourth 2009 Milestone Payment is due and (y) the date the Next
Milestone Payment is due (such later date being the "Threshold Date"), Owner
shall additionally be entitled to "holdback" from each Milestone Payment
occurring after the

32

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Threshold Date an amount equal to *** percent (***%) of each such Milestone
Payment (which such amount shall be added to any existing Full PP Holdback).
Upon Suzlon's installation of an Applicable SC-Power Plant or Alternate Power
Plant at one (1) Applicable Wind Farm, Owner shall pay the Full PP Holdback to
Suzlon (and shall not be entitled to any future Full PP Holdback).

        (e)   The Parties further acknowledge and agree that Owner has the right
pursuant to the Performance Side Letter to withhold amounts from certain
Milestone Payments due under this Agreement until such time as the conditions
described in the Performance Side Letter are satisfied. Any amounts so withheld
from a Milestone Payment shall be deemed to not have been due on such date, and
such amounts shall only be due when and if Owner is required to make such
amounts pursuant to the terms of the Performance Side Letter. Owner and Suzlon
further agree that any such Side Letter Holdback shall not count against the
Liability Cap. The terms and conditions of the Performance Side Letter are
expressly incorporated herein and made a part of this Agreement.

        (f)    Notwithstanding the foregoing and anything to the contrary
contained in this Agreement, Suzlon's failure to perform any obligation set
forth in this Section 2.5 or the Performance Side Letter shall not be deemed a
Suzlon Default or a default under this Agreement; it being understood and agreed
by the Parties that Owner's sole and exclusive recourse for Suzlon's failure to
perform any obligation pursuant to this Section 2.5 or the Performance Side
Letter shall be to withhold the applicable Performance Holdback and/or Side
Letter Holdback until the corresponding obligation is satisfied pursuant to
Section 2.5 or the Performance Side Letter, as applicable (or, if applicable, to
retain as liquidated damages the V3 Liquidated Damages pursuant to
Section 2.5(b)).

        (g)   If, by reason of the execution of one (1) or more Definitive
Agreements, the amount of the Milestone Payments provided under this Agreement
are no longer adequate to permit Owner to withhold a Performance Holdback or a
Side Letter Holdback, Suzlon shall permit Owner to "hold back" the applicable
Performance Holdback(s) and/or Side Letter Holdback(s) from the "milestone
payments" next due under any set of Definitive Agreements selected by Owner.
Suzlon, Owner and the "owner" under such Definitive Agreements shall enter into
a side letter agreement documenting the same.

        2.6    Type Certificate.    (a)    The WTGs to be supplied by Suzlon to
the Owner under this Agreement shall be materially consistent with the wind
turbine generators for which the Germanischer Lloyd Type Certificate was issued,
and will include any modifications or upgrades that were implemented in order to
obtain the Germanischer Lloyd Type Certificate.

        (b)   In the event a Final Payment becomes payable pursuant to this
Agreement and Suzlon has not delivered the Germanischer Lloyd Type Certificate
to Owner, the Parties acknowledge and agree that the following shall occur:

        (i)    For Final Payments relating to 2008 WTGs, Owner shall be entitled
to "holdback" from such Final Payments an amount equal to *** percent (***%) of
the 2008 Contract Price for each such 2008 WTG (collectively, the "2008 GL
Holdback"). In the event Suzlon fails to deliver the Germanischer Lloyd Type
Certificate to Owner on

33

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



or prior to ***, Suzlon agrees that Owner may retain the then-existing 2008 GL
Holdback, as well as all future 2008 GL Holdback, as liquidated damages (and as
Owner's sole and exclusive remedy, and not as a penalty) for failure to deliver
the Germanischer Lloyd Type Certificate on or prior to *** (the "2008 GL
Liquidated Damages"). Notwithstanding the foregoing, in the event Suzlon
delivers the Germanischer Lloyd Type Certificate to Owner on or prior to ***,
Owner shall pay to Suzlon any then-existing 2008 GL Holdback and shall not be
entitled to any future 2008 GL Holdback with respect to 2008 WTGs. The 2008 GL
Liquidated Damages shall constitute Owner's sole and exclusive remedy should
Suzlon fail to deliver the Germanischer Lloyd Type Certificate to Owner on or
prior to *** (as well as any failure of Suzlon to deliver such certificate at
any time after such date); it being acknowledged and agreed by the Parties that
Suzlon's liability, if any, for 2008 GL Liquidated Damages relates solely to
Suzlon's failure to deliver the Germanischer Lloyd Type Certificate to Owner on
or prior to *** (as well as any failure of Suzlon to deliver such certificate at
any time after such date) and to no other covenant or obligation of Suzlon under
this Agreement.

        (ii)   For Final Payments relating to 2009 WTGs, Owner shall be entitled
to "holdback" from such Final Payments an amount equal to *** percent (***%) of
the 2009 Contract Price for each such 2009 WTG (collectively, the "2009 GL
Holdback"). In the event Suzlon fails to deliver the Germanischer Lloyd Type
Certificate to Owner on or prior to ***, Suzlon agrees that Owner may retain the
then-existing 2009 GL Holdback, as well as all future 2009 GL Holdback, as
liquidated damages (and as Owner's sole and exclusive remedy, and not as a
penalty) for failure to deliver the Germanischer Lloyd Type Certificate to Owner
on or prior to *** (the "2009 GL Liquidated Damages", collectively with the 2008
GL Liquidated Damages, the "GL Liquidated Damages"). Notwithstanding the
foregoing, in the event Suzlon delivers the Germanischer Lloyd Type Certificate
to Owner on or prior to ***, Owner shall pay to Suzlon any then-existing 2009 GL
Holdback and shall not be entitled to any future 2009 GL Holdback with respect
to 2009 WTGs. The 2009 GL Liquidated Damages shall constitute Owner's sole and
exclusive remedy should Suzlon fail to deliver the Germanischer Lloyd Type
Certificate to Owner on or prior to *** (as well as any failure of Suzlon to
deliver such certificate at any time after such date); it being acknowledged and
agreed by the Parties that Suzlon's liability, if any, for 2009 GL Liquidated
Damages relates solely to Suzlon's failure to deliver the Germanischer Lloyd
Type Certificate to Owner on or prior to *** (as well as any failure of Suzlon
to deliver such certificate at any time after such date) and to no other
covenant or obligation of Suzlon under this Agreement.


ARTICLE 3

CONTRACT PRICE; PAYMENTS TO SUZLON


        3.1    Contract Price.    (a)    As consideration for the sale of each
2008 WTG by Suzlon, Owner agrees to pay Suzlon the price of *** U.S. Dollars (US
$***) for each such WTG (the "2008 Contract Price").

34

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (b)   As consideration for the sale of each 2009 WTG by Suzlon, Owner
agrees to pay Suzlon the price of *** U.S. Dollars (US $***) for each such WTG
(the "2009 Contract Price").

        (c)   For purposes of this Agreement, the "Contract Price" shall be the
sum of (i) the 2008 Contract Price multiplied by the total number of 2008 WTGs
(the "Total 2008 Contract Price"), and (ii) the 2009 Contract Price multiplied
by the total number of 2009 WTGs (the "Total 2009 Contract Price"). The Contract
Price is not subject to adjustment for exchange rate fluctuations.

        (d)   Each 2008 Contract Price for a 2008 WTG and each 2009 Contract
Price for a 2009 WTG in this Section 3.1 includes (i) all costs to design and
manufacture the WTG or any component thereof (including acquisition of materials
for the WTG), (ii) as to those WTG components manufactured outside the
continental United States, all costs to ship such WTG components to a Gulf Port,
to clear United States customs, and to initially unload the same at the dockside
of such port from the ship and, as to those WTG components manufactured within
the continental United States, all costs to make such WTG components available
for shipment "ex works" a manufacturer's plant in the United States,
(iii) except as provided below, technical advisor assistance during Mechanical
Completion (if the WTGs are to be Mechanically Completed by Owner),
(iv) Commissioning of each WTG, and (v) the Included SCADA.

For purposes of this Agreement, "technical advisor assistance" shall mean the
provision of a technical advisor(s) to answer questions posed by Owner during
Owner's installation of a WTG; which advisor(s) (a) shall be qualified to
perform the tasks for which they are assigned pursuant to this Section 3.1(d),
and (b) shall provide, without additional charge and at Owner's direction
pursuant to this Section 3.1(d), an aggregate number of man-hours of assistance
to Owner equal to (i) twelve (12), multiplied by (ii) the number of WTGs
actually purchased by Owner under this Agreement (collectively, the "Aggregate
TA Hours"); provided, however, that Suzlon shall provide additional technical
advisor assistance to Owner, at no cost to Owner, if such assistance is
necessary to cure any defects or deficiencies in the WTGs or related software.
The parties further agree that, once the Aggregate TA Hours have been exhausted
through Suzlon's performance of the same pursuant to TA Requests, any additional
assistance provided by a technical advisor pursuant to TA Requests shall be at
Owner's cost, at a rate of *** U.S. Dollars ($***) per day, for each technical
advisor (the "Additional TA Fees"). Notwithstanding anything to the contrary
contained in this Agreement or any set of Definitive Agreements, Owner may
allocate the Aggregate TA Hours among the WTGs actually purchased under this
Agreement (including those WTGs then covered by Modified Obligations or
Definitive Agreements) in such amounts as the Owner may desire (e.g., ten
(10) technical advisor assistance hours for one WTG, thirty (30) technical
advisor assistance hours for another WTG, and so on); provided that Owner shall
compensate Suzlon for all Additional TA Fees earned once the Aggregate TA Hours
have been exhausted (and regardless of whether the Aggregate TA Hours are
exhausted in connection with WTGs subject to Modified Obligations and/or
Definitive Agreements). In confirmation and furtherance thereof, and
notwithstanding anything in this Agreement to the contrary, Owner agrees (i) to
pay Suzlon any Additional TA Fees earned by Suzlon as provided above, and
(ii) that such payment obligation shall remain binding upon Owner even as to
WTGs which are subject to Definitive Agreements. Owner and Suzlon covenant and
agree that, as to each Project, they shall work together to forecast when
technical advisor assistance shall be needed for such Project, all in accordance
with such Project's WTG

35

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



delivery schedule. Owner covenants and agrees that, as to each Project, Owner
shall provide Suzlon with twenty-one (21) days advance written notice of Owner's
desire for technical advisor assistance in relation to such Project (along with
the estimated aggregate number of desired man-days of technical advisor
assistance and the proposed schedule of such assistance) (each, a "TA Request").
To the extent Owner thereafter wishes to amend a TA Request, it shall provide
Suzlon with five (5) days advance written notice. Suzlon is under no obligation
to implement technical advisor assistance pursuant to a TA Request or
modification thereof until the twenty-one (21) day or five (5) day notice
period, as applicable, has lapsed (unless said modification reduces the
aggregate number of desired man-days), but shall use commercially reasonable
efforts to implement such request as soon as reasonably possible. The Owner
under this Agreement shall have the right to determine which technical advisor
assistance hours are included in the Aggregate TA Hours and shall have the right
to determine which, if any, of the Aggregate TA Hours shall be allocated to any
"Projects" under any Definitive Agreements. Notwithstanding anything to the
contrary contained herein, including the provision of TA Requests by Owner under
this Agreement, Suzlon shall receive no credit for, and shall not be entitled to
charge Owner for, any technical advisor assistance hours for which a technical
advisor is available to a Project, but unable to provide technical advisor
assistance due to delays in the Mechanical Completion activities attributable to
Suzlon or its contractors or suppliers. Commencing on the date hereof, Suzlon
shall provide to Owner monthly reports summarizing the technical advisor
assistance hours provided pursuant to TA Requests by Suzlon to Owner under this
Agreement or any "owner" under any Definitive Agreement. The provisions of this
paragraph shall continue to apply with respect to WTGs covered by Definitive
Agreements, notwithstanding Section 2.4(a) of the Agreement

        3.2    Milestone Payments.    (a)    Upon completion of the following
"Milestones" with respect to the 2008 WTGs and the 2009 WTGs, the corresponding
portion of the Contract Price shall be due and payable to Suzlon (each, a
"Milestone Payment"):

Milestone   WTGs to Which
Payment Applies   Milestone Payment
Reservation Payment
 
All WTGs
 
*** U.S. Dollars ($***) (the "Reservation Payment")
Execution of this Agreement
 
All WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2008
Contract Price and *** percent (*** %) of the Total 2009 Contract Price, less
the Reservation Payment.
Execution of this Agreement
 
2008 WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2008

36

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Milestone   WTGs to Which
Payment Applies   Milestone Payment
 
 
 
 
Contract Price, plus the LVRT Fee for all 2008 WTGs (the "Third 2008 Milestone
Payment")
***
 
2009 WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2009
Contract Price (the "Third 2009 Milestone Payment")
***
 
2009 WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2009
Contract Price, plus the LVRT Fee for all 2009 WTGs and (if applicable) the
Climb-Assist Fee for all 2009 WTGs (provided, however, that any Climb-Assist
Election issued before this date with respect to the 2009 WTGs must be
accompanied by the Climb-Assist Fee for all 2009 WTGs) (the "Fourth 2009
Milestone Payment")
Date that bills of lading have been issued for all Major Components of a WTG
(however, as to the Major Components which are manufactured within the
continental United States, it shall be the date an "ex works certificate" is
issued and not a bill of lading)
 
All WTGs
 
*** (*** %) of the applicable Contract Price for each WTG (i.e., pro rate the
payment for each WTG) (the "Bill of Lading/Ex Works Milestone Payment")
Earlier of (i) delivery of all Major Components of a WTG to a Project
 
All WTGs
 
*** (*** %) of the applicable Contract Price

37

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Milestone   WTGs to Which
Payment Applies   Milestone Payment
Site, or (ii) fourteen (14) days after Delivery of such Major Components2
 
 
 
for each WTG (i.e., pro rate the payment for each WTG)
Completion of Commissioning of each WTG (provided if Mechanical Completion of
the WTGs is not part of Suzlon's scope of work, such payment will be the earlier
of (i) completion of Commissioning of such WTG, (ii) thirty (30) days after
delivery of all Major Components of such WTG to a Project Site (plus any Suzlon
Storage Days occurring after delivery to the Project Site), or (iii) sixty (60)
days after the later of (x) Delivery of all Major Components of such WTG (plus
any Suzlon Storage Days) and (y) the Delivery Deadline of such WTG
 
All WTGs
 
*** percent (***%) of the applicable Contract Price (i.e., pro rate the payment
for each WTG)
Final Completion with respect to a Project (provided if Mechanical Completion of
the WTGs is not part of Suzlon's scope of work, such payment will be the earlier
of (i) Final Completion with respect to a Project, (ii) ninety (90) days after
delivery of all Major Components of all WTGs to a Project Site (plus any Suzlon
Storage Days occurring after delivery of all WTGs to the Project Site), or (iii)
one hundred twenty (120) days after the later of (x) Delivery of all Major
Components of all WTGs (plus any Suzlon Storage Days) and (y) the
 
All WTGs
 
*** percent (***%) of the applicable Contract Price (prorated for each Project
Site, which is determined on the basis of the number of WTGs at each such
Project Site) (the "Final Payment"); provided in the event of an Alternate Final
Milestone, such Milestone Payment shall be the Final Payment minus the Punch
List Holdback applicable to

--------------------------------------------------------------------------------

2 NOTE: If this Milestone occurs prior to the first day of the month immediately
preceding the month in which the Delivery Deadline for such WTG occurs, then
this Milestone Payment shall be payable on the later of (x) such first day of
the month immediately preceding the month in which the Delivery Deadline for
such WTG occurs or (y) the date specified in Section 3.4(c) as to the
Application for Payment for such Milestone.

38

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Milestone   WTGs to Which
Payment Applies   Milestone Payment
last Delivery Deadline of any WTG (the achievement of such Milestone under
either clause (ii) or clause (iii) being an "Alternate Final Milestone")
 
 
 
such Project, as further described in Section 3.4(e)).
Final Completion with respect to a Project
 
All WTGs
 
Punch List Holdback applicable to such Project Site

        (b)   The Parties acknowledge and agree that Owner has previously paid
the Reservation Payment of *** U.S. Dollars ($***) and that Owner shall make the
remaining Milestone Payments as to all WTGs as required by the terms of this
Article 3; provided, however, (i) as to those WTGs for which Definitive
Agreements have been executed, all subsequent Milestone Payments for such WTGs
shall be made pursuant to the terms of such Definitive Agreements (the executed
version of which shall reflect the Milestone Payment schedule in
Section 3.2(a)), and (ii) as to those WTGs for which the Modified Obligations
are effective, all subsequent Milestone Payments for such WTGs shall be made in
accordance with the Modified Obligations.

        (c)   For purposes of this Agreement, a "bill of lading" shall mean a
bill of lading for the relevant Major Component that has been provided by a
shipper from outside the continental United States and an "ex works certificate"
shall mean a certificate issued by Suzlon indicating that the relevant Major
Component that was manufactured within the continental United States is
available for shipment "ex works" the manufacturer's plant.

        (d)   Owner shall reimburse Suzlon for the following actual and
reasonable costs (and associated markups, where applicable), which costs and
markups shall be in addition to the Contract Price (the "Reimbursable
Expenses"):

        (i)    In the event Owner requests Suzlon to Deliver any WTG components
which are manufactured outside the continental United States, including any WTGs
subject to Modified Obligations, to an Alternate Port, the actual and reasonable
increased out-of-pocket third party costs incurred by Suzlon in Delivering the
components to such Alternate Port in lieu of a Gulf Port (including, without
limitation, the reasonable increased out-of-pocket third party costs of actual
transportation (including any re-routing), shipping vendor fees and charges,
applicable Taxes, insurance, permitting, handling, unloading/loading costs,
storage costs (whether temporary or permanent), third party logistics management
costs and all other reasonable increased out-of-pocket third party costs and
expenses), plus a *** percent (***%) markup on the lower of: (x) the Price
Estimate as to such costs and (y) the actual and reasonable out-of-pocket third
party costs, which costs and markup shall be in addition to the Contract Price
(or, in the event

39

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



there is no Price Estimate as to such costs, a *** (***%) markup on such actual
and reasonable out-of-pocket third party costs);

        (ii)   An amount equal to *** U.S. Dollars ($***) per WTG (the "IDP
Fee") for (w) transporting any WTG's components which are manufactured outside
the continental United States from the initial unloading point dockside at a
Gulf Port to the first place of rest at the temporary storage location at such
port (or nearby if such location is designated by the port authority to be an
area external to the port where the WTG component will be made available for
inland transportation to a Project Site) (i.e., the location described in
subsection (a) of the definition of Initial Delivery Point); provided, however,
Owner shall bear any additional cost impacts to Suzlon's performance of the same
at an Alternate Port (which impact shall be addressed by an amendment to this
Agreement reflecting an equitable adjustment, if any, in the IDP Fee), (x) the
packing of any WTG's components in a condition ready for inland transportation
by truck from the Initial Delivery Point in accordance with applicable federal,
state, municipal and local law (including, without limitation, any restrictions
on "divisible loads") (y) the covering, prior to their inland transportation
from the Initial Delivery Point to a Project Site, of the rotor shaft opening of
such WTG's Nacelle and the open ends of such WTG's Tower sections in protective
tarps to prevent dirt from entering such openings; provided, however, the IDP
Fee as to such WTG shall be adjusted downward by *** U.S. Dollars ($***) for
every Tower section and/or Nacelle that requires deep cleaning or power washing
to its internal surfaces upon arrival at the Project Site as a result the
failure of Suzlon to properly tarp the aforementioned openings; it being
acknowledged and agreed by the Parties that the foregoing downward adjustment
shall be Owner's sole and exclusive remedy for such failure, and (z) loading of
the WTG components at the Initial Delivery Point onto the inland transportation
vehicles for delivery to the Project Site or vehicles to transport the WTG
components to storage, it being understood and agreed that:

        (1)   if WTG components are Delivered before the Delivery Deadline, and
after such one-time loading, are placed into storage as a result of such early
Delivery, the cost of the subsequent loading of such components at the storage
location for transportation to the Project Site shall be borne by Suzlon (unless
such components remain in storage beyond the Pick-Up Deadline (as defined in the
Modified Obligations)) (or, in the event (x) Owner requests delivery of the WTG
components to the Project Site, (y) WTG components are Delivered before the
Delivery Deadline and, (z) after such one-time loading, such WTG components are
placed into storage as a result of such early Delivery, the cost of the
subsequent loading of such WTG components at the storage location for
transportation to the Project Site shall be borne by Suzlon (unless such WTG
components remain in storage at Owner's direction beyond the date that Suzlon
would otherwise have removed such WTG from storage for inland transportation to
the Project Site);

        (2)   if WTG components are Delivered before the Delivery Deadline, and
after such one-time loading, are placed into storage as a result of such early
Delivery and remain in storage beyond the Pick-Up Deadline (as defined in the

40

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Modified Obligations), the cost of the subsequent loading of such components at
the storage location for transportation to the Project Site shall be borne by
Owner (or, in the event (x) Owner requests delivery of the WTG components to the
Project Site, (y) WTG components are Delivered before the Delivery Deadline and,
(z) after such one-time loading, such WTG components are placed into storage as
a result of such early Delivery but remain in storage at Owner's direction
beyond the date that Suzlon would otherwise have removed such WTG components
from storage for inland transportation to the Project Site, the cost of the
subsequent loading of such WTG components at the storage location for
transportation to the Project Site shall be borne by Owner); and

        (3)   if WTG components are Delivered on or after the Delivery Deadline,
and after such one-time loading, are placed into storage, the cost of the
subsequent loading of such components at the storage location for transportation
to the Project Site shall be borne by Owner (or, in the event (x) Owner requests
delivery of the WTG components to the Project Site, (y) WTG components are
Delivered on or after the Delivery Deadline, and (z) after such one-time loading
are (1) placed into storage at Owner's direction, or (2) are placed into storage
by Suzlon but remain in storage at Owner's direction beyond the date that Suzlon
would otherwise have removed such WTG components from storage for inland
transportation to the Project Site, the cost of the subsequent loading of such
WTG components at the storage location for transportation to the Project Site
shall be borne by Owner).

Any subsequent loading of the WTG components at the storage location as provided
above shall be performed by Owner (unless Owner requests delivery of the WTG
components to the Project Site, in which case such subsequent loading shall be
Suzlon's obligation), but the cost of performing such loading shall be borne by
the Party responsible for such cost as provided in the preceding Clauses
(1) through (3). Notwithstanding anything to the contrary contained in this
Agreement, under all circumstances Owner shall pay Suzlon the IDP Fee, and
Suzlon shall perform the services identified in this Subsection 3.2(d)(ii) for
which the IDP Fee is payable, and regardless of whether the WTG components are
Delivered before, on or after the Delivery Deadline;

        (iii)  In the event Owner requests Suzlon to deliver the WTGs to a
Project Site in the continental United States, the actual and reasonable
out-of-pocket third party costs incurred by Suzlon after Delivery of the WTG
components in relation to the delivery of such WTG components to the Project
Site (including, without limitation, the reasonable out-of-pocket third party
costs of actual transportation from the Initial Delivery Point to a Project Site
(including any re-routing), transportation vendor fees and charges, applicable
Taxes, insurance, permitting, handling costs, unloading/loading costs, storage
costs (whether temporary or permanent and whether at the Initial Delivery Point
or elsewhere), third party logistics management costs and all other reasonable
out-of-pocket third party costs and expenses), plus a *** percent (***%) markup
on the lower of: (x) the Price Estimate as to such costs and (y) the actual and
reasonable out-of-pocket third party costs, which costs and markup shall be in
addition to the Contract Price (or, in the event

41

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



there is no Price Estimate as to such costs, a *** (***%) markup on such actual
and reasonable out-of-pocket third party costs);

        (iv)  In the event Owner requests Suzlon to deliver the WTGs to the
Project Site for a Canadian Project, the actual and reasonable out-of-pocket
third party costs incurred by Suzlon after Delivery of the WTG components in
relation to the delivery of such WTG components to the Project Site (including,
without limitation, the reasonable out-of-pocket third party costs of actual
transportation from the Initial Delivery Point to a Project Site (including any
re-routing), shipping vendor fees and charges, applicable Taxes (whether United
States or Canadian, including, without limitation and for the sake of clarity,
Canadian import duties and tariffs), insurance, permitting, handling costs,
unloading/loading costs, storage costs (whether temporary or permanent and
whether at the Initial Delivery Point or elsewhere), third party logistics
management costs and all other reasonable out-of-pocket third party costs and
expenses), plus a *** percent (***%) markup on the lower of: (x) the Price
Estimate as to such costs and (y) the actual and reasonable out-of-pocket third
party costs, which costs and markup shall be in addition to the Contract Price
(or, in the event there is no Price Estimate as to such costs, a *** (***%)
markup on such actual and reasonable out-of-pocket third party costs);

        (v)   All fees for technical advisor assistance as described in
Section 3.1(d)

        (vi)  All reasonable installation and Mechanical Completion costs
described in Section 3.3;

        (vii) All redirection costs (plus markup) as described in
Section 2.3(f);

        (viii) Subject to Section 2.1(f)(ii), all storage or rental costs
(including, without limitation, those described in Section 9.3 and 11.2 of
Exhibit G attached hereto);

        (ix)  All reasonable shipping and transportation costs for the
foundation templates as described in Section 2.3(i);

        (x)   All Optional SCADA costs as described in Section 3.2(g); and

        (xi)  Any other costs and expenses that Owner shall reimburse to Suzlon
pursuant to the terms and conditions of this Agreement.

        (e)   The Parties acknowledge and agree that Owner has selected the LVRT
System for the WTGs. Owner shall include in each of the Third 2008 Milestone
Payment and the Fourth 2009 Milestone Payment an amount equal to *** U.S.
Dollars ($***) (representing *** U.S. Dollars ($***) per WTG; with the aggregate
amount being the "LVRT Fee"), which LVRT Fee shall be in addition to the
Contract Price. The Parties acknowledge and agree that any monetary or schedule
impact to Suzlon as a result of FERC making the requirements for LVRT Systems
more stringent subsequent to the Effective Date shall be borne by Owner alone
(and shall be implemented by an amendment to this Agreement reflecting an
equitable adjustment in Suzlon's costs and/or Deadline Dates as a result of the
same); provided, however, that Suzlon shall credit owner for any actual savings
(if applicable) to Suzlon as a result of the same.

42

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (f)    If Owner elects to order the Climb-Assist System for the 2008
WTGs and/or the 2009 WTGs, Owner shall deliver written notice of such election
(accompanied by the applicable Climb-Assist Fee) to Suzlon no later than the
applicable Climb-Assist Election Deadline (the "Climb-Assist Election"); it
being understood and agreed by the Parties that Owner's Climb-Assist Election
must be an election for all 2008 WTGs and/or all 2009 WTGs (as applicable) and
shall in no event be a partial election of the Climb-Assist System for less than
the full number of such 2008 WTGs and/or 2009 WTGs. For purposes of this
Agreement, no document issued by Owner shall be deemed to be a Climb-Assist
Election unless it is accompanied by the corresponding Climb-Assist Fee. In the
event Owner fails to deliver a Climb-Assist Election by the applicable
Climb-Assist Election Deadline, the parties acknowledge and agree that Suzlon
shall have no obligation to provide such Climb-Assist System for those WTGs for
which such deadline has passed.

        (g)   If Owner elects to order any of the Optional SCADA as to a Project
Site, Owner shall deliver written notice of such election in the NTP for such
Project Site as described in Section 2.3. At least thirty (30) days prior to the
date of the delivery of an NTP for such Project Site, Owner may, at any time,
request in writing the cost of including any of the Optional SCADA at such
Project Site (other than the cost for SC-Power Plant, which the Parties hereby
acknowledge and agree shall be (x) *** U.S. Dollars ($***) for Projects
consisting of one hundred (100) or fewer WTGs, and (y) *** U.S. Dollars ($***)
for Projects consisting of greater than one hundred (100) WTGs). As promptly as
possible (but no later than thirty (30) days) after such notice, Suzlon shall
provide Owner with a quote of such cost(s), which quote shall remain effective
for fifteen (15) days. If Owner issues an NTP electing any Optional SCADA with
respect to such Project Site, the Modified Obligations and/or any Definitive
Agreements executed with respect to such Project Site (as applicable) shall be
amended to reflect such quoted costs, which costs shall be in addition to the
Contract Price. Notwithstanding a failure by Owner to timely request a quote as
to any Optional SCADA or Suzlon's quote no longer remaining effective pursuant
to this Section 3.2(g), Owner may still obtain such Optional SCADA, but shall
pay Suzlon all actual and reasonable costs incurred by Suzlon in providing such
Optional SCADA (other than the costs for SC-Power Plant, which shall be as
described above), which costs shall be in addition to the Contract Price.

        3.3    Mechanical Completion Costs.    If Owner requests Suzlon's
installation and Mechanical Completion services, in addition to all other
payments due to Suzlon as described in this Article 3 (including, in addition to
the Contract Price), Owner shall also reimburse Suzlon for Suzlon's actual and
reasonable costs for the installation and Mechanical Completion of the WTGs
(including, without limitation, the actual and reasonable costs from Suzlon's
vendors, subcontractors and suppliers, all applicable Taxes, insurance,
permitting and other out-of-pocket third party costs and expenses), plus a
markup of *** percent (***%) (other than such insurance costs, which shall have
a *** percent (***%) markup) on the lower of: (x) the Price Estimate as to such
costs and (y) the actual costs (or, in the event there is no Price Estimate as
to such costs, the applicable markup shall be taken on such actual costs).
Further, if Owner requests Suzlon to install and Mechanically Complete any WTGs,
Owner must also elect to have Suzlon deliver such WTGs to the corresponding
Project Site.

43

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        3.4    Payment for the Achievement of Milestones and Reimbursable
Expenses.    Except as described in Section 3.4(d) below, Owner shall pay to
Suzlon the Milestone Payments and Reimbursable Expenses in the following manner:

        (a)   Suzlon shall, no more frequently than twice a month, prepare and
submit to Owner an application for payment specifying 1) each Milestone which
has been completed and/or Reimbursable Expenses which have been incurred
(including a description of the WTGs to which they apply) and for which payment
is then being requested, 2) the aggregate amount of the payment then being
requested, and 3) any applicable bills of lading or "ex works certificates"
and/or the documentation (which shall include for "technical advisor
assistance", timesheets executed by Owner's project manager) supporting the
Reimbursable Expenses (each, an "Application for Payment").

        (b)   Within ten (10) Business Days after the receipt of each
Application for Payment, Owner shall (A) review the Application for Payment to
certify completion of the relevant Milestone(s) and/or the documentation
supporting the Reimbursable Expenses, and (B) issue to Suzlon a written
"Certificate for Payment" for such amount as Owner determines is properly due to
Suzlon. If the amount so determined by Owner is less than the amount requested
by Suzlon in the Application for Payment, Owner's Certificate for Payment shall
indicate the specific reasons for so withholding all or a portion of the
Milestone Payment and/or Reimbursable Expenses. If Owner determines that a
portion of the Milestone Payment and/or Reimbursable Expenses is not due, Owner
shall nevertheless approve payment for the remaining portion of the Application
for Payment. If Owner fails to issue a Certificate for Payment within fifteen
(15) Business Days after receipt of the corresponding Application for Payment,
the entire amount provided in such Application for Payment shall nevertheless be
paid by the date specified in Section 3.4(c); provided however, that such
payment shall be without prejudice to any other rights to remedies Owner may
have under this Agreement.

        (c)   Except as otherwise expressly provided in Footnotes 2 and 3 to
this Agreement, within fifteen (15) Business Days after receipt of each
Application for Payment, Owner shall pay directly to the account of Suzlon, as
identified in Exhibit C of this Agreement, the amount due with respect to each
such Application for Payment.

        (d)   Owner acknowledges and agrees that the above procedures do not
apply to the Third 2008 Milestone Payment, the Third 2009 Milestone Payment or
the Fourth 2009 Milestone Payment, which payments shall be due on the dates
described in Section 3.2(a) without an Application for Payment.

        (e)   In the event the Final Payment is payable as to a Project as a
result of the occurrence of an Alternate Final Milestone, Owner shall be
entitled to "holdback" from the Final Payment (the "Punch List Holdback") an
amount determined as follows:

        (i)    In the event there is a Punch List for such Project as of the
date of such Alternate Final Milestone, an amount equal to the lesser of (I) (x)
*** U.S. Dollars ($***) multiplied by (y), the number of WTGs at such Project,
or (II) the dollar amount, if any, that has been mutually assigned by the
Parties to complete such Punch List; or

44

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (ii)   In the event there is no Punch List for such Project as of the
date of such Alternate Final Milestone, an amount equal to (x) *** U.S. Dollars
($***) multiplied by (y), the number of WTGs at such Project.

Upon achievement of Final Completion as to such Project, Owner shall pay Suzlon
the Punch List Holdback, if any.

        3.5    Ability to Stop Work for Failure to Pay.    Should Owner fail to
pay any amount to Suzlon when the same is due (including, without limitation,
the Third 2008 Milestone Payment, the Third 2009 Milestone Payment or the Fourth
2009 Milestone Payment), Suzlon may, without prejudice to any other rights to
remedies it may have under this Agreement, stop its performance of the Work
until payment of the amount owing has been received by Suzlon. Any monetary or
schedule impact to Suzlon as a result of any such work stoppage shall be borne
by Owner alone (and shall be implemented by an amendment to this Agreement
reflecting Suzlon's reasonable costs incurred as a result of such stoppage and
any reasonable modifications to the relevant schedules as a result of the
stoppage). The terms of this Section 3.5, however, shall not apply to any amount
which has not been paid to Suzlon by reason of a dispute raised by Owner in good
faith as to such amount; provided, however, that Owner's dispute of such amount
shall not be deemed raised in good faith if, inter alia, Owner fails to provide
a written report to Suzlon (a) within fifteen (15) Business Days after Owner's
receipt of the Application for Payment (or, as applicable, the Suzlon invoice)
relating to such amount, and (b) detailing the reasons for Owner's dispute of
such amount.

        3.6    Interest on Late Payments.    Payments due under this Agreement,
but which remain unpaid past the date due for payment (including any amounts
withheld which are later determined to have been improperly withheld), shall
bear interest from the date due until paid at the Interest Rate.

        3.7    Taxes.    Suzlon shall be responsible for paying all non-United
States and non-Canadian taxes, all United States import taxes and duties, and
all of Suzlon's income taxes incurred in connection with Suzlon's performance of
the Work or Delivery of the WTGs. All other Taxes incurred in relation to the
Work, any Project, and/or the performance of the parties' duties and obligations
under this Agreement (whether in the nature of sales, excise, use or otherwise)
shall be borne and paid by Owner.

ARTICLE 4

MODIFIED OBLIGATIONS

        4.1    Scope of the Modified Obligations.    (a)    In the event
(i) Owner fails to timely issue an NTP as provided in Section 2.3 for any reason
other than a Suzlon Default or (ii) Definitive Agreements are not executed
within the twenty (20) day period referenced in Section 2.4(a) for any reason
other than a Suzlon Default, the Parties' rights, duties and obligations under
this Agreement with respect to the corresponding WTGs shall thereupon
automatically and immediately be amended to reflect the following terms and
provisions: notwithstanding anything to the contrary contained in this
Agreement, Suzlon's scope of Work for such WTGs shall be limited to the design
and manufacturing of such WTGs, the Delivery of such WTGs (provided,

45

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



however, the WTG components manufactured outside the continental United States
shall be only Delivered to a Gulf Port), and the Commissioning of such WTGs, all
in accordance with the terms and provisions of this Agreement (including,
without limitation, the terms and provisions of Exhibit G attached hereto);
provided, however, the Milestone payment schedule for such WTGs shall be that
set forth in the following Section 4.1(b) in lieu of the Milestone payment
schedule provided in Section 3.2(a), (collectively, the "Modified Obligations").

        (b)   Under the Modified Obligations, Owner shall remain responsible for
payment of the full Contract Price as described in Article 3 hereof; provided,
however, that the Milestones and the corresponding Milestone Payments shall be
deemed revised to reflect the following:

Milestone   WTGs to Which
Payment Applies   Milestone Payment
Execution of this Agreement
 
2008 WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2008
Contract Price, plus the LVRT Fee for all 2008 WTGs (the "Third 2008 Milestone
Payment")
***
 
2009 WTGs
 
*** U.S. Dollars ($***), representing *** percent (*** %) of the Total 2009
Contract Price (the "Third 2009 Milestone Payment")
***
 
2009 WTGs
 
*** U.S. Dollars ($***), representing *** percent (***%) of the Total 2009
Contract Price, plus the LVRT Fee for all 2009 WTGs and (if applicable) the
Climb-Assist Fee for all 2009 WTGs (provided, however, that any Climb-Assist
Election issued before this date with respect to 2009 WTGs must be accompanied
by the Climb-Assist Fee for all the 2009 WTGs) (the "Fourth 2009 Milestone
Payment")
Date that bills of lading have been issued for all Major Components of a WTG
(however, as to the Major Components which are
 
All WTGs
 
*** percent ***%) of the applicable Contract Price for each WTG (i.e., pro rate
the payment for each WTG) (the "Bill of Lading/Ex Works

46

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Milestone   WTGs to Which
Payment Applies   Milestone Payment
manufactured within the continental United States, it shall be the date an "ex
works certificate" is issued and not a bill of lading)
 
 
 
Milestone Payment")
Earlier of (i) delivery of all Major Components of a WTG to a Project Site, or
(ii) fourteen (14) days after Delivery of such Major Components3
 
All WTGs
 
*** percent (***%) of the applicable Contract Price for each WTG (i.e., pro rate
the payment for each WTG)
Earlier of (i) completion of Commissioning of such WTG, or (ii) sixty (60) days
after the later of (x) Delivery of all Major Components of such WTG (plus any
Suzlon Storage Days) and (y) the Delivery Deadline of such WTG
 
All WTGs
 
*** percent (***%) of the applicable Contract Price (i.e., pro rate the payment
for each WTG)
Earlier of (i) Final Completion with respect to a Project, or (ii) one hundred
twenty (120) days after the later of (x) Delivery of all Major Components of all
WTGs which will comprise a Project (plus any Suzlon Storage Days) and (y) the
last Delivery Deadline of any WTG which will comprise a Project (the achievement
of such Milestone under clause (ii) being an "Alternate Final Milestone")
 
All WTGs
 
*** percent (***%) of the applicable Contract Price (prorated for each Project
Site, which is determined on the basis of the number of WTGs at each such
Project Site) (the "Final Payment"); provided in the event of an Alternate Final
Milestone, such Milestone Payment shall be the Final Payment minus the Punch
List Holdback applicable to such Project, as further described in Section
3.4(e))
Final Completion with respect to a Project
 
All WTGs
 
Punch List Holdback applicable to such Project Site

--------------------------------------------------------------------------------

3 NOTE: If this Milestone occurs prior to the first day of the month immediately
preceding the month in which the Delivery Deadline for such WTG occurs, then
this Milestone Payment shall be payable on the later of (x) such first day of
the month immediately preceding the month in which the Delivery Deadline for
such WTG occurs or (y) the date specified in Section 3.4(c) as to the
Application for Payment for such Milestone.

47

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        4.2    Continuing Attempts as to Definitive Agreements.    Even though
WTGs may be subject to the Modified Obligations, the Parties shall nevertheless
exert their respective best good faith efforts to prepare, execute and deliver
(or arrange for the execution and delivery) of Definitive Agreements with
respect to such WTGs (the preparation of which shall be in accordance with the
terms of Section 2.4 of this Agreement using the form of Definitive Agreements
attached hereto). Except as otherwise expressly provided herein, upon execution
of such Definitive Agreements, the terms of this Agreement, as they relate to
the WTGs that are addressed in such Definitive Agreements, shall thereupon
automatically be deemed terminated, of no further force or effect, and
superseded by the terms of the Definitive Agreements. In confirmation and
furtherance thereof, the Parties acknowledge and agree that (except as otherwise
expressly provided herein) this Agreement shall have no bearing, application or
binding effect, whether legal or otherwise, upon any WTGs that are addressed in
any executed Definitive Agreements (or with respect to any rights, remedies or
obligations of the Parties with respect to such WTGs).

ARTICLE 5

LIMITATION OF LIABILITY

        5.1    Aggregate Liquidated Damages Cap.    (a)    Notwithstanding
anything to the contrary contained in this Agreement:

        (i)    Suzlon's aggregate liability for all Delivery Liquidated Damages
and Commissioning Liquidated Damages for any individual WTG shall be limited to
a maximum of (x) *** percent (***%) of the 2008 Contract Price (as to any
individual 2008 WTG), or (y) *** percent (***%) of the 2009 Contract Price (as
to any individual 2009 WTG);

        (ii)   Suzlon's aggregate liability for PTC Liquidated Damages for all
2008 WTGs shall not exceed the 2008 PTC LD Cap; and

        (iii)  Suzlon's aggregate liability for PTC Liquidated Damages for all
2009 WTGs shall not exceed the 2009 PTC LD Cap.

        (b)   Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, Suzlon's aggregate liability for any and all
Delivery Liquidated Damages, Commissioning Liquidated Damages, PTC Liquidated
Damages, V3 Liquidated Damages, GL Liquidated Damages, Power Curve Liquidated
Damages and Measured Average Availability Liquidated Damages for all WTGs shall
not exceed an amount equal to fifty percent (50%) of the Contract Price (the
"Aggregate LD Cap").

        (c)   Upon execution of each set of Definitive Agreements,

        (i)    the 2008 PTC LD Cap and/or the 2009 PTC LD Cap (as applicable)
shall thereupon automatically be deemed reduced by the amount specified in each
such TSA or TSIA as the "PTC LD Cap" thereunder; and

48

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (ii)   the Aggregate LD Cap shall thereupon automatically be deemed
reduced by the amount specified in each such TSA or TSIA as the "Aggregate LD
Cap" thereunder.

        5.2    Overall Limitation of Liability.    (a)    Notwithstanding
anything to the contrary contained in this Agreement, in no event shall Suzlon,
its parent company or Affiliates, be liable, alone or in the aggregate, to Owner
for any damages, claims, demands, suits, causes of action, losses, costs,
expenses and/or liabilities related in any manner to this Agreement
(collectively, "Losses") in excess of an amount equal to *** percent (***%) of
the Liability Cap, regardless of whether such liability arises out of breach of
contract, guarantee or warranty, tort, product liability, indemnity,
contribution, strict liability or any other legal theory; provided, however:

        (i)    the Liability Cap shall not apply to, and no credit shall be
issued against the Liability Cap for Suzlon's indemnity obligations set forth in
Article 6 below solely as they relate to claims by third parties for bodily
injury or property damage; and

        (ii)   the liability of Suzlon, its parent company and their Affiliates
for Losses related solely to Suzlon's indemnity obligations under Article 7 (the
"IPR Liability") shall not be subject to the aforementioned Liability Cap, but
such IPR Liability shall in no event be in excess of an amount equal to (x) ***
percent (***%) of the Liability Cap, minus (y) the aggregate amount of all
Losses for which Suzlon, its parent company and their Affiliates are liable
(other than pursuant to the terms of Article 7).

For purposes of this Agreement, the "Liability Cap" means an amount equal to the
sum of (x) the Contract Price, (y) the LVRT Fee for all WTGs, and (z) the
Climb-Assist Fee for all WTGs for which the Climb-Assist System has been
included; provided such amount shall be reduced: (1) by the portion of the
Contract Price applicable to the WTG purchases cancelled pursuant to
Section 8.5, and (2) by any amount paid by any contractor, subcontractor,
consultant, vendor, supplier or agent of Suzlon to Owner by reason of any claim
made by Owner against any such parties in relation to this Agreement or the work
or services provided (or to be provided) by any such parties in relation to this
Agreement. In addition, notwithstanding the foregoing, upon execution of each
set of Definitive Agreements, the Liability Cap hereunder shall thereupon
automatically be deemed reduced by the amounts specified in each TSA or TSIA as
the (x) "contract price" thereunder, (y) the LVRT Fee for all WTGs thereunder,
and (z) the Climb-Assist Fee for all WTGs thereunder for which the Climb-Assist
System has been included. For the sake of clarity, any liability of Suzlon which
accrues under any executed Definitive Agreements shall not apply against the
Liability Cap.

        (b)   Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, to the extent Suzlon is liable for Delivery
Liquidated Damages, Commissioning Liquidated Damages, PTC Liquidated Damages, V3
Liquidated Damages, GL Liquidated Damages, Power Curve Liquidated Damages and/or
Measured Average Availability Liquidated Damages pursuant to this Agreement, as
to each set of executed Definitive Agreements (if and when executed), that
portion of such liquidated damages which is equivalent to the Liquidated Damages
Share corresponding to each such set of Definitive Agreements (i) shall be
subject to the "liability caps" under each such set of Definitive Agreements
once executed, and (ii) shall not apply to or be credited against the Liability
Cap provided in this Agreement after execution

49

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



of such corresponding set of Definitive Agreements (i.e., for the sake of
clarity, if Suzlon is liable for liquidated damages under this Agreement, the
"limitations of liability" under each such set of executed Definitive Agreements
and not those in this Agreement (such as the Liability Cap), shall apply to the
Liquidated Damages Share applicable to each such set of Definitive Agreements).
For the purposes of this Amendment, the term "Liquidated Damages Share" means,
as to any executed set of Definitive Agreements, an amount equal to the sum of:

        (i)    The Delivery Liquidated Damages, Commissioning Liquidated
Damages, PTC Liquidated Damages, Power Curve Liquidated Damages and/or Measured
Average Availability Liquidated Damages, if any, that have accrued as to WTGs
covered by such executed set of Definitive Agreements;

        (ii)   The V3 Liquidated Damages, if any, divided by the number of WTGs
actually purchased pursuant to this Agreement, multiplied by the number of WTGs
addressed in such executed set of Definitive Agreements; and

        (iii)  The GL Liquidated Damages, if any, divided by the number of WTGs
actually purchased pursuant to this Agreement, multiplied by the number of WTGs
addressed in such executed set of Definitive Agreements

        5.3    Consequential Damages.    Notwithstanding anything to the
contrary contained in this Agreement (other than the last sentence of this
Section), Owner and Suzlon waive all claims arising in connection with this
Agreement against each other (and against each other's parent company,
Affiliates, contractors, subcontractors, consultants, vendors, suppliers and
agents) for any consequential, incidental, indirect, special, exemplary or
punitive damages (including, but not limited to, loss of actual or anticipated
profits, revenues or product; revenue loss by reason of shutdown or
non-operation; increased expense of borrowing or financing; or loss of use or
productivity), and regardless of whether any such claim arises out of breach of
contract or warranty, tort, product liability, indemnity, contribution, strict
liability or any other legal theory. Any consequential, incidental, indirect,
special, exemplary or punitive damages incurred by Suzlon or Owner in relation
to a third party in connection with this Agreement shall, for all purposes of
this Agreement, be deemed consequential, incidental, indirect, special,
exemplary or punitive damages in relation to any claim brought by Suzlon or
Owner against the other Party to this Agreement. Nothing in this Section 5.3
shall be deemed to apply to any Delivery Liquidated Damages, Commissioning
Liquidated Damages, PTC Liquidated Damages, V3 Liquidated Damages, GL Liquidated
Damages, Power Curve Liquidated Damages or Measured Average Availability
Liquidated Damages.

        5.4    Effect of Definitive Agreements.    Nothing in this Article 5 or
in Section 11.10 is intended to limit or supersede any liability, remedy or
recourse provided for or existing under any executed Definitive Agreements; it
being agreed that this Agreement and all executed Definitive Agreements shall be
deemed and treated as separate and distinct agreements.

        5.5    Releases Valid in All Events.    Releases, disclaimers, and
limitations on liability expressed in this Agreement shall apply even in the
event of the negligence, strict liability, fault, or breach of contract
(including other legal bases of responsibility such as fundamental breach) of
the Party whose liability is released, disclaimed, or limited.

50

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



ARTICLE 6

MUTUAL INDEMNITY

        6.1    Mutual Indemnity.    Owner, as one Party, and Suzlon, as the
other Party, agree to defend, indemnify and hold each other, and each other's
lenders, parent company, Affiliates, officers, directors, agents and employees,
harmless from and against any claims, losses, damages or liabilities (including,
but not limited to, reasonable attorneys' fees and court costs) on account of
any claim by a third party (including contractors, subcontractors, consultants,
vendors, suppliers and agents of a Party) for bodily injury or property damage
against the indemnified Party caused by the negligent act or omission, or
willful misconduct, of the indemnifying Party or the indemnifying Party's
employees, contractors, subcontractors or agents, in connection with the
performance of their respective obligations under this Agreement. These
indemnification obligations shall survive the termination or expiration of this
Agreement. Notwithstanding the foregoing, the defense, indemnity and hold
harmless obligations in this Section 6.1 shall not apply to damage or loss to
any property which is part of a Project (or is to be incorporated into a
Project).

        6.2    Indemnification Rights Not Abridged.    The indemnification
obligations contained in Section 6.1 shall not be construed so as to negate,
abridge, or reduce other rights or obligations of indemnity that would otherwise
exist as to an indemnified Party hereunder. In claims against a Party which are
indemnified pursuant to the indemnifications contained in Section 6.1 and which
are brought by an employee of the indemnifying Party, a subcontractor of the
indemnifying Party, or anyone employed by them, the indemnification contained in
Section 6.1 shall not be limited (i) by a limitation on the amount or type of
damages, compensation, or benefits payable by or for the indemnifying Party, or
a subcontractor of the indemnifying Party, under workers' or workmen's
compensation acts, disability benefit acts, or other employee benefit acts, or
(ii) pursuant to any common law or case law.

ARTICLE 7

INTELLECTUAL PROPERTY

        7.1    Indemnity Against Infringement.    Suzlon shall indemnify and
keep indemnified and hold harmless Owner and its lenders, parent company,
Affiliates, officers, directors, agents and employees, from and against all
claims, liabilities, losses and damages asserted by any third party person,
together with all costs and expenses relating thereto (including reasonable
legal fees), based upon any claim of infringement or misappropriation of any
patent or other license or right to intellectual property (whether by way of
patent, copyright, mask work right, trade secret, trademark or otherwise)
resulting from the manufacture, offer for sale, sale, supply, or importation of
the WTGs, or any part or component thereof, or their use by Owner as set forth
in this Agreement or any Definitive Agreements; provided, however, that Suzlon
shall not be obligated to provide an indemnity against infringement or
misappropriation resulting from the use of the WTGs, or any part, component or
process thereof, by Owner as set forth in this Agreement or any Definitive
Agreements to the extent such infringement or misappropriation arose or resulted
from Owner's failure to erect, Mechanically Complete (unless erection and/or
Mechanical Completion services were provided by Suzlon pursuant to this
Agreement), operate,

51

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



or maintain (unless the applicable maintenance services were provided by Suzlon
pursuant to this Agreement) such WTGs in accordance with the Installation
Manual, Operation Manual and Service Manual. Each Party agrees to notify the
other as soon as possible of any material matters with respect to which the
foregoing indemnity may apply and of which the notifying Party has knowledge.
Subject to the preceding terms, if notified in writing of any action or claim
for which Suzlon is to provide an indemnity under this Section 7.1, Suzlon
shall, without limitation, defend such action or claim at its expense and pay
the cost and damages and attorneys' fees awarded against Owner in such action or
claim; provided, that Suzlon shall have the right to control the defense
(including selection of defense counsel) and settlement of all such actions or
claims.

        7.2    Treatment of Infringing Equipment.    If an order by any court of
competent jurisdiction shall be obtained against the sale or delivery to Owner,
or Owner's use or operation of, the WTGs or any part or component thereof or
process used therein by reason of Suzlon's alleged infringement of any
intellectual property right of any party (whether by reason of a patent,
copyright, mask work right, trade secret, trademark or other license or right),
Suzlon shall first be afforded a reasonable opportunity, at its expense but
without limiting its indemnification obligations under Section 7.1, to
diligently seek the discharge of any such order as aforesaid, and at Suzlon's
election to forthwith:

(i)at a commercially reasonably time (taking into consideration Owner's
operation of any applicable WTG), modify the WTGs so that they become
non-infringing;

(ii)procure for Owner the right to use, or continue to use, the WTGs and the
infringing equipment, component or process; or

(iii)substitute for any infringing equipment, component or process, other
non-infringing equipment, component or process having the capabilities, quality,
utility and workmanship which otherwise satisfy Suzlon's obligations under this
Agreement;

        except to the extent such alleged infringement arose or resulted from
Owner's failure to erect, Mechanically Complete (unless erection and/or
Mechanical Completion services were provided by Suzlon pursuant to this
Agreement), operate, or maintain (unless the applicable maintenance services
were provided by Suzlon pursuant to this Agreement) such WTGs in accordance with
the Installation Manual, Operation Manual and Service Manual. Suzlon's
replacement or modification of infringing equipment, parts, components or
processes pursuant to this Section 7.2 must conform to the Technical
Specifications, and may not reduce the power rating of the WTGs or materially
increase the operating costs of the WTGs.

ARTICLE 8

DEFAULT AND REMEDIES AND TERMINATION

        8.1    Termination by Owner for Cause.    The occurrence of any one or
more of the following matters constitutes a default by Suzlon under this
Agreement (a "Suzlon Default"):

52

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (a)   Suzlon becomes insolvent or generally fails to pay, or admits in
writing its inability or unwillingness to pay, its debts as they become due;

        (b)   Suzlon makes a general assignment for the benefit of its
creditors;

        (c)   Suzlon shall commence or consent to any case, proceeding or other
action (a) seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of Suzlon or of Suzlon's debts under any Law relating
to bankruptcy, insolvency, reorganization or relief of debts, or (b) seeking
appointment of a receiver, trustee or similar official for Suzlon or for all or
any part of Suzlon's property;

        (d)   any case, proceeding or other action against Suzlon shall be
commenced (a) seeking to have an order for relief entered against Suzlon as
debtor, (b) seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of Suzlon or Suzlon's debts under any Law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (c) seeking
appointment of a receiver, trustee, or similar official for Suzlon or for all or
any part of Suzlon's property; and such case, proceeding or action is not
dismissed within sixty (60) days thereafter;

        (e)   the material breach of any representation or warranty made by
Suzlon herein which prevents Suzlon from performing hereunder;

        (f)    Suzlon attempts to assign, convey or transfer this Agreement or
any interest herein without Owner's prior written consent;

        (g)   Suzlon fails to make any payment to Owner when due pursuant to the
terms of this Agreement, and such failure continues for five (5) Business Days
following Suzlon's receipt of written notice from Owner to cure such failure
(provided, however, the terms of this Section 8.1(g) shall not apply to any
amount which has not been paid to Owner by reason of a dispute raised by Suzlon
in good faith as to such amount);

        (h)   the Delivery Liquidated Damages that have accrued with respect to
a WTG are equivalent to the corresponding Delivery LD Cap, and the Delivery
delay with respect to such WTG is thereafter continuing;

        (i)    the Commissioning Liquidated Damages that have accrued with
respect to a WTG are equivalent to the corresponding Commissioning LD Cap, and
the Commissioning delay with respect to such WTG is thereafter continuing;

        (j)    Suzlon fails to observe or perform in any material respect any
other material covenant, agreement, obligation, duty or provision of this
Agreement, and such failure continues for thirty (30) days after Suzlon's
receipt of written notice thereof from Owner; provided, however, if such failure
cannot with due diligence be remedied by Suzlon within such thirty (30) day
period, and Suzlon shall have diligently prosecuted the remedying of such
failure within such thirty (30) days, such period shall be extended by such
additional time period as may be reasonably required by Suzlon to cure such
failure;

53

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (k)   (a) one or more defaults by Suzlon have occurred under two or more
sets of executed Definitive Agreements for different Projects (i.e., in each
instance, there has been a breach by Suzlon under such Definitive Agreements and
the applicable cure period under the corresponding Definitive Agreements has
lapsed), (b) such default(s) relate(s) to twenty (20) or more WTGs, and
(c) after the occurrence or lapse of the circumstances described in the
preceding clauses (a) and (b), Suzlon fails to cure such default(s) within ten
(10) Business Days after receipt of written notice from Owner specifying that
Owner will declare a default under this Section 8.1(k) unless the default(s)
under the Definitive Agreements are cured within such ten (10) day time period;
or

        (l)    the Suzlon Guarantor has breached the terms of the Suzlon Parent
Guarantee.

        8.2    Remedies Upon Suzlon Default.    Upon the occurrence of a Suzlon
Default, Owner may, without prejudice to any other right or remedy Owner may
have under this Agreement or at law and/or in equity, terminate this Agreement
(but, in reference to a Suzlon Default specified under Section 8.1(h) or 8.1(i),
only as to the WTG(s) to which such default applies) and, subject to Article 5
of this Agreement, seek recovery of any damages resulting therefrom.

        8.3    Termination by Suzlon for Cause.    The occurrence of any one or
more of the following matters shall constitute a default by Owner under this
Agreement (an "Owner Default"):

        (a)   Owner becomes insolvent or generally fails to pay, or admits in
writing its inability or unwillingness to pay, its debts as they become due;

        (b)   Owner makes a general assignment for the benefit of its creditors;

        (c)   Owner shall commence or consent to any case, proceeding or other
action (a) seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of Owner or of Owner's debts under any Law relating
to bankruptcy, insolvency, reorganization or relief of debts, or (b) seeking
appointment of a receiver, trustee or similar official for Owner or for all or
any part of Owner's property;

        (d)   any case, proceeding or other action against Owner shall be
commenced (a) seeking to have an order for relief entered against Owner as
debtor, (b) seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of Owner or Owner's debts under any Law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (c) seeking
appointment of a receiver, trustee, or similar official for Owner or for all or
any part of Owner's property; and such case, proceeding or other action is not
dismissed within sixty (60) days thereafter;

        (e)   the material breach of any representation or warranty made by
Owner herein which prevents Suzlon from performing hereunder;

        (f)    Owner attempts to assign, convey or transfer this Agreement or
any interest herein contrary to or in violation of the terms of Section 11.2;

54

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        (g)   Owner fails to make any payment to Suzlon when due pursuant to the
terms of this Agreement, and such failure continues for five (5) Business Days
following Owner's receipt of written notice from Suzlon to cure such failure
(provided, however, the terms of this Section 8.3(g) shall not apply to any
amount which has not been paid to Suzlon by reason of a dispute raised by Owner
in good faith as to such amount; provided, however, that Owner's dispute of such
amount shall not be deemed raised in good faith if, inter alia, Owner fails to
provide a written report to Suzlon (a) within fifteen (15) Business Days after
Owner's receipt of the Application for Payment (or, as applicable, the Suzlon
invoice) relating to such amount, and (b) detailing the reasons for Owner's
dispute of such amount);

        (h)   Owner fails to observe or perform in any material respect any
material covenant, agreement, obligation, duty or provision of this Agreement
(excluding payment obligations, which are addressed in the preceding subsection
(g)), and such failure continues for thirty (30) days after Owner's receipt of
written notice thereof from Suzlon; provided, however, if such failure cannot
with due diligence be remedied by Owner within such thirty (30) day period, and
Owner shall have diligently prosecuted the remedying of such failure within such
thirty (30) days, such period shall be extended by such additional time period
as may be reasonably required by Owner to cure such failure; or

        (i)    the Owner Guarantor has breached the terms of the Owner Parent
Guarantee.

        8.4    Remedies Upon Owner Default.    Upon the occurrence of an Owner
Default, Suzlon may, without prejudice to any other right or remedy Suzlon may
have under this Agreement or at law and/or in equity, terminate this Agreement
and, subject to Article 5 of this Agreement, seek recovery of any damages
resulting therefrom.

        8.5    Termination for Convenience by Owner.    (a)Owner may terminate
this Agreement for convenience as to any WTG by providing Suzlon written notice
of such desire on or before the date that is *** months prior to the Delivery
Deadline applicable to any such WTG. To be effective, any such notice by Owner
shall (as to each cancelled WTG) be accompanied by an amount equal to (i) the
Cancellation Fee, less (ii) all amounts paid by Owner prior to such date with
respect to such WTG (such net amount to be paid to Suzlon as to each cancelled
WTG being the "Cancelled Amount"). In the event of any such termination, Suzlon
shall exercise commercially reasonable efforts to resell such WTGs to third
parties during the 365 day period after receipt of any such notice from Owner.

        (b)   For the purposes of this Section 8.5, the "Cancellation Fee" for
each WTG shall be as follows:

Date of Suzlon's receipt of notice of WTG
cancellation   Cancellation Fee for each
WTG
On or prior to *** for 2008 Extended Delivery WTGs and 2009 WTGs:
 
*** percent (***%) of the 2008 Contract Price or 2009 Contract Price, as
applicable.

55

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Between and including *** and *** for 2008 Extended Delivery WTGs and 2009 WTGs:
  *** percent (***%) of the 2008 Contract Price or 2009 Contract Price, as
applicable.
Between and including the Effective Date and the date which is *** months prior
to the Delivery Deadline of the applicable 2008 WTGs (other than 2008 Extended
Delivery WTGs):
 
*** percent (***%) of the 2008 Contract Price.
Between and including *** and the date which is *** months prior to the Delivery
Deadline of the applicable 2008 Extended Delivery WTGs and 2009 WTGs:
 
*** percent (***%) of the 2008 Contract Price or 2009 Contract Price, as
applicable.

        (c)   As to any WTGs Suzlon is unable to resell during such 365 day
period, Suzlon shall be entitled to retain the applicable Cancelled Amount.

        (d)   As to those WTGs, if any, Suzlon does in fact resell (i.e., Suzlon
receives a fully binding purchase commitment from a bona-fide purchaser) during
the 365 day period following receipt of the notice of termination for
convenience, the following shall occur:

(i)Suzlon shall reimburse Owner for each such resold WTG an amount equal to
(x) the applicable Cancelled Amount, less (y) Remarketing Costs and the Lost
Purchase Price. However, if the amount calculated pursuant to clause (y) exceeds
the applicable Cancelled Amount, Owner shall promptly pay such excess to Suzlon.

(ii)"Remarketing Costs" shall mean all reasonable costs incurred by Suzlon in
reselling a WTG for which Owner has cancelled its purchase, including, without
limitation, extra handling, storage, reselling, marketing and legal costs. "Lost
Purchase Price" shall be the amount, if any, by which the applicable Contract
Price to have been paid by Owner for a cancelled WTG exceeds the purchase price
for which a bona-fide purchaser buys such WTG.

Owner may propose potential purchasers for any cancelled WTGs, which purchasers
Suzlon shall consider in good faith (but with whom Suzlon shall not be obligated
to contract).

In confirmation of the preceding terms of this Section, this Agreement shall
remain in full force and effect as to any WTG for which Suzlon has not received
Owner's written notice to Suzlon by the date that is *** prior to the Delivery
Deadline of such WTG.

        8.6    Actions Upon Termination.    Upon termination of this Agreement,
Suzlon will (a) cease operations as directed by Owner, (b) take all actions
necessary for the protection and preservation of all equipment, materials,
parts, supplies and the Work (in whatever stage of completion), and (c) cease
entering into subcontracts and purchase orders.

56

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



ARTICLE 9

REPRESENTATIONS AND WARRANTIES

        9.1    Owner Representations and Warranties.    Owner represents and
warrants to Suzlon as follows:

        (a)    Due Organization; Good Standing; Qualified to Do
Business.    Owner is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

        (b)    Due Authorization.    The execution, delivery and performance of
this Agreement by Owner have been duly authorized by all necessary corporate
action on the part of Owner and do not and will not require the consent of any
trustee or holder of any indebtedness or other obligation of Owner or any other
party to any other agreement with Owner.

        (c)    Execution and Delivery.    This Agreement has been duly executed
and delivered by Owner. This Agreement constitutes the legal, valid, binding and
enforceable obligation of Owner, except to the extent that its enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally or by principles of
equity.

        (d)    Governmental Approvals.    No governmental authorization,
approval, order, license, permit, franchise or consent, and no registration,
declaration or filing with any Governmental Authority is required on the part of
Owner in connection with the execution, delivery and performance of this
Agreement, except those which have already been obtained or which Owner
anticipates will be timely obtained in the ordinary course of performance of
this Agreement.

        9.2    Suzlon Representations and Warranties.    Suzlon hereby
represents and warrants to Owner as follows:

        (a)    Due Organization; Good Standing.    Suzlon is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

        (b)    Due Authorization.    The execution, delivery and performance of
this Agreement by Suzlon have been duly authorized by all necessary corporate
action on the part of Suzlon and do not and will not require the consent of any
trustee or holder of any indebtedness or other obligation of Suzlon or any other
party to any other agreement with Suzlon.

        (c)    Execution and Delivery.    This Agreement has been duly executed
and delivered by Suzlon. This Agreement constitutes the legal, valid, binding
and enforceable obligation of Suzlon, except to the extent that its
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by principles of equity.

        (d)    Governmental Approvals.    No governmental authorization,
approval, order, license, permit, franchise or consent, and no registration,
declaration or filing with any

57

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Governmental Authority is required on the part of Suzlon in connection with the
execution, delivery and performance of this Agreement, except those which have
already been obtained or which Suzlon anticipates will be timely obtained in the
ordinary course of performance of this Agreement.

        (e)    Patents, Licenses, Franchises.    (i)    Suzlon is the holder of
all patents, trademarks, service marks, trade names, copyrights, franchises,
governmental consents, licenses, permits or other authorizations required in
Suzlon's name to permit it to perform the Work, and operate or conduct its
business, as contemplated by this Agreement or any Definitive Agreements;
(ii) Suzlon has and will continue to have all intellectual property rights
necessary to allow Owner and its subcontractors to assemble, use, operate,
service, maintain and repair the WTGs (and each component, part and process
thereof) without restriction or additional charge (excluding those restrictions
and charges set forth elsewhere in this Agreement and (as applicable) the
Modified Obligations or the Definitive Agreements); except to the extent such
intellectual property rights are impaired or otherwise adversely affected by
reason of Owner's failure to erect, Mechanically Complete (unless erection
and/or Mechanical Completion services were provided by Suzlon pursuant to this
Agreement), operate, or maintain (unless the applicable maintenance services
were provided by Suzlon pursuant to this Agreement) such WTGs in accordance with
the Installation Manual, Operation Manual and Service Manual; and (iii) to
Suzlon's actual knowledge, neither the WTGs, including any component or part
thereof or the processes used herein, nor the process used to manufacture the
WTGs, or any component or part thereof, infringe or misappropriate any patent,
copyright, mask work right, trade secret or other intellectual property and/or
proprietary right of any third party.

ARTICLE 10

CONFIDENTIALITY

        10.1    Confidentiality.    (a)    Owner and Suzlon each agree to keep
confidential, and shall not disclose, the terms and provisions of this
Agreement, the Design Materials and, upon receipt from the other Party, any
documentation or information (i) which is marked as "proprietary" or
"confidential", (ii) which is supplied orally with a contemporaneous
confidential designation, or (iii) which is known by the receiving Party to be
confidential or proprietary information or documentation of the disclosing Party
(collectively, the "Confidential Information"). The Parties will grant access to
the Confidential Information only to (a) their respective Affiliates, and to its
and their respective employees and authorized contractors, subcontractors,
representatives and agents whose access is necessary to fulfill the terms of
this Agreement or the Definitive Agreements executed in connection herewith, and
(b) potential investors, lenders and developers in or of a proposed Project, in
each case, who shall be bound by the terms and provisions of this Section;
provided that (i) any such access shall be limited to such Confidential
Information as any such employee, authorized contractor, subcontractor,
representative or agent requires in order to fulfill the terms of this Agreement
or the Definitive Agreements, (ii) any such access shall in no event include any
pricing information with respect to this Agreement unless (x) as to Owner's
provision of such access, such access is to Owner's Affiliates, potential
investors in or lenders of Owner or potential investors, lenders or developers
in or of a proposed Project, and their respective employees or authorized
representatives or agents or (y) as to Suzlon's provision of such access, such
access is to Suzlon's Affiliates,

58

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



potential investors in or lenders of Suzlon, and their respective employees or
authorized representatives or agents and (iii) the Party granting such access
makes any third party with which such Confidential Information is shared subject
to a written confidentiality agreement with terms substantially similar to those
set forth in this Section, unless such third party has Control over such Party.
Notwithstanding the foregoing, Owner, or any Affiliate or other entity which
owns a Project, may also use Confidential Information (excluding pricing
information) of Suzlon for the operation, maintenance and servicing of the WTGs,
provided that Owner makes any third party with which such Confidential
Information is shared subject to a written confidentiality agreement with terms
substantially similar to those set forth in this Section. Each Party shall be
liable for the disclosure of Confidential Information by any of its respective
Affiliates, employees, contractors, subcontractors, representatives or agents.
In addition, the Parties shall have no obligation with respect to any
Confidential Information which (i) is or becomes publicly known through no act
of the receiving Party, (ii) is approved for release by written authorization of
the disclosing Party, (iii) is required to be disclosed by the receiving Party
pursuant to legal requirements applicable to it (e.g., SEC disclosure
obligations) or a legal process (so long as the receiving Party uses
commercially reasonable efforts to avoid disclosure of such Confidential
Information, and prior to furnishing such Confidential Information, the
receiving Party notifies the disclosing Party and gives the disclosing Party the
opportunity to object to the disclosure and/or to seek a protective order), or
(iv) has been rightfully furnished to the receiving Party without any
restriction on use or disclosure and not in violation of the rights of the other
Party.

        (b)   Notwithstanding anything to the contrary in this Agreement, if
Owner sells all or substantially all of its ownership interests, or all or
substantially all of its assets, to a Competitor or an Affiliate of a
Competitor, Owner shall keep confidential the Specified Information of Suzlon
vis-a-vis any such Competitor and shall not disclose any such Specified
Information to such Competitor. For purposes of this Agreement, "Specified
Information" shall mean the Design Materials, and for a period of two (2) years
from the Effective Date, all pricing information in this Agreement or in any
Definitive Agreement.

        (c)   Nothing in this Agreement shall bar the right of either Party to
seek and obtain from any court injunctive relief against conduct or threatened
conduct which violates this Section.

ARTICLE 11

MISCELLANEOUS PROVISIONS

        11.1    Waiver.    No delay or omission by the Parties hereto in
exercising any right or remedy provided for herein shall constitute a waiver of
such right or remedy, nor shall it be construed as a bar to or waiver of any
such right or remedy on any future occasion.

        11.2    Successors and Assigns.    (a)    This Agreement shall be
binding upon and shall inure to the benefit of the successors and permitted
assigns of Suzlon and Owner. Neither Suzlon nor Owner may assign, convey or
transfer this Agreement, in whole or in part, except upon the prior written
consent of the other Party hereto, which consent shall not be unreasonably
withheld or delayed (provided, however, Suzlon acknowledges and agrees that
Edison Mission Energy (as Owner under this Agreement) may assign, convey or
transfer this Agreement, in

59

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



whole or in part, to any Affiliate of Edison Mission Energy without Suzlon's
prior written consent). Notwithstanding the foregoing, and except as otherwise
expressly approved in writing by Suzlon, no assignment, conveyance or transfer
of this Agreement, in whole or in part, by Edison Mission Energy shall be
effective or otherwise binding unless and until Edison Mission Energy executes
and delivers to Suzlon a guaranty in the form attached hereto as Exhibit E
guaranteeing the obligations of the Owner under this Agreement.

        (b)   If Owner sells all or substantially all of its assets, it shall
simultaneously therewith provide Suzlon with Acceptable Replacement Security
unless the purchaser of such assets, on the date of such sale (i) assumes all of
the rights and obligations of the Owner under this Agreement and (ii) has
comparable creditworthiness of Edison Mission Energy as of the Effective Date.

        11.3    Notices.    Any notice required or authorized to be given
hereunder or any other communications between the Parties provided for under the
terms of this Agreement shall be in writing (unless otherwise provided) and
shall be served personally or by reputable express courier service or by
facsimile transmission addressed to the relevant Party at the address stated
below or at any other address notified by that Party to the other as its address
for service. Any notice so given personally or by express courier service shall
be deemed to have been served and received upon delivery, or attempted delivery,
and any notice so given by facsimile transmission shall be deemed to have been
served and received on dispatch. As proof of such service and receipt, it shall
be sufficient to produce a receipt showing delivery, or attempted delivery, by
personal service or by express courier service, or an activity report of the
sender's facsimile machine showing the correct facsimile number of the Party to
whom notice is served and the correct number of pages transmitted.

        The Parties' addresses for service are:

    To Owner:   Edison Mission Energy
18101 Von Karman Avenue, Suite 1700
Irvine, California 92612-1046
Attn: Investment Director
Facsimile: (949) 757-4888
Telephone: (949) 757-2404    
 
 
with a copy to:
 
Edison Mission Energy
18101 Von Karman Avenue, Suite 1700
Irvine, California 92612-1046
Attn: General Counsel
Facsimile: (949) 757-4787
Telephone: (949) 757-2411
 
 

60

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




 
 
To Suzlon:
 
Suzlon Wind Energy Corporation
8750 West Bryn Mawr Avenue
Suite 720
Chicago, Illinois 60631
Attn: Chief Executive Officer
Facsimile: (773) 444-0588
Telephone: (773) 328-5077
 
 
 
 
with a copy to:
 
Mayer, Brown, Rowe & Maw LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attn: Tim Callahan
Facsimile: (312) 706-9131
Telephone: (312) 701-7204
 
 

        11.4    Governing Law.    This Agreement and all matters arising
hereunder or in connection herewith shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of law principles.

        11.5    Amendments.    This Agreement may be modified or amended only by
an instrument in writing signed by the Parties hereto.

        11.6    Attachments Incorporated.    The recitals on the first few pages
of this Agreement, and the Exhibits attached hereto, are hereby incorporated
into and made a part of this Agreement.

        11.7    Performance Security.    (a)    As a material inducement to
Owner to enter into this Agreement, (i) Suzlon Energy A/S (the "Suzlon
Guarantor") shall guarantee the payment and performance obligations of Suzlon
under this Agreement by executing and delivering, upon execution and delivery of
this Agreement, a Guaranty in the form attached hereto as Exhibit D (the "Suzlon
Parent Guarantee"), and (ii) Suzlon Energy A/S shall guarantee the payment and
performance obligations of Suzlon under each set of executed Definitive
Agreements by executing and delivering, along with the execution of each set of
Definitive Agreements, a Guaranty in the form attached as Exhibit D.

        (b)   As a further material inducement to Owner to enter into this
Agreement, Suzlon shall provide Owner with additional security for the
performance of Suzlon's obligations under this Agreement and the Definitive
Agreements, which additional security shall be provided (or increased, as
applicable) when Owner pays Suzlon the Third 2008 Milestone Payment, the Fourth
2009 Milestone Payment and any Bill of Lading/Ex Works Milestone Payment (each a
"Security Milestone Payment"). When each Security Milestone Payment is made by
Owner to Suzlon, *** percent (***%) of such payment shall, in accordance with
the following provisions, be deposited in the following Payment Escrow and/or
addressed in the form of the following Suzlon L/C (as the case may be), or a
combination thereof, at Suzlon's discretion (the security so selected by Suzlon,
including any combination thereof, being the "Suzlon Security", and the
aggregate amount of the Suzlon Security being the "Retention"):

61

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





•An escrow (the "Payment Escrow") established pursuant to an escrow agreement in
the form attached hereto as Exhibit M with an escrowee mutually acceptable to
the Parties. The funds deposited in the Payment Escrow shall be invested in a
manner directed by Suzlon, and all interest thereon shall accrue solely for the
benefit of Suzlon. The cost of establishing and maintaining the Payment Escrow
shall be borne and paid by Suzlon.

and/or

•One or more irrevocable letters of credit (i) established at least three
(3) Business Days prior to the dates each Security Milestone Payment is due from
Owner to Suzlon (i) in a form attached hereto as Exhibit F, (ii) issued by a
financial institution with an S&P rating of "A-" or better or a Moody's rating
of "A-" or better, and (iii) naming the Owner as beneficiary (the "Suzlon L/C").
If Suzlon seeks to increase the face amount of the Suzlon L/C as a result of any
upcoming Security Milestone Payment, at least three (3) Business Days prior to
such Security Milestone Payment, Suzlon shall issue replacements or
modifications of the Suzlon L/C, which such replacements or modifications shall
increase the face amount of the Suzlon L/C by the amount so desired by Suzlon
(which increase, in combination with amounts deposited or to be deposited in the
Payment Escrow shall equal ***percent (***%) of such Security Milestone
Payment). Such letters of credit shall have an expiry date no sooner than twelve
(12) calendar months after issuance and Suzlon shall furnish extensions or
replacements of the Letter of Credit ten (10) days prior to the expiration
thereof from time to time until all of the Retention is to be returned to Suzlon
as provided in this Section 11.7(b). Owner shall have the right to draw against
the Suzlon L/C upon the failure or refusal of Suzlon to deliver any applicable
extension or replacement of the Suzlon L/C as provided above. Notwithstanding
the foregoing, Owner acknowledges and agrees that Suzlon has the right (in its
sole discretion) to provide the required Retention through any combination of
the Payment Escrow and/or the Suzlon L/C, and Owner shall not have the right to
draw against the Suzlon L/C for the failure or refusal of Suzlon to deliver any
applicable extension or replacement of the same to the extent Suzlon is
providing the then-required amount of Retention through some combination of the
Payment Escrow and/or the Suzlon L/C. In the event of a draw due to the failure
or refusal of Suzlon to deliver any applicable extension or replacement of the
applicable Suzlon L/C, Owner shall place and hold the proceeds of such draw in
(i) the Payment Escrow or (ii) in the event the Payment Escrow is not yet
established, in an escrow account until such time as (x) the Payment Escrow is
established, (y) Owner is entitled to draw upon such funds as provided herein or
(z) Owner is obligated to return to Suzlon the amount of any such draw upon
receipt of an extension or replacement of the applicable Suzlon L/C. Any draw
made by Owner under a Suzlon L/C shall not relieve Suzlon of any liabilities,
deficiencies, costs, expenses or damages beyond what is drawn under the
applicable Suzlon L/C. The cost of establishing and maintaining the Suzlon L/C
shall be borne and paid by Suzlon.

62

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





The Parties acknowledge and agree that the Suzlon Security is intended to act as
security for Suzlon's obligations under this Agreement and all executed
Definitive Agreements. Upon Delivery of all Major Components of a WTG, the
Retention applicable to such WTG shall be released to Suzlon (through automatic
withdrawals from the Payment Escrow and/or a reduction in the Suzlon L/C) in an
amount equal to such WTG's pro rata share of the Retention (which pro rata share
shall be determined based on the number of WTGs actually purchased pursuant to
this Agreement and taking into account those WTGs whose pro rata share has
already been released from the Retention), and shall apply whether the Delivery
occurs pursuant to this Agreement or any executed Definitive Agreements. Suzlon
shall, in its discretion, have the right to determine whether the reduction in
the Retention upon Delivery shall occur by means of a withdrawal from the
Payment Escrow or a reduction in the Suzlon L/C. Notwithstanding the foregoing,
in the event of a Suzlon Default, Owner shall be entitled to draw upon the
Retention for actual damages incurred by Owner as a result of such Suzlon
Default, including any amount that constitutes liquidated damages hereunder
where Suzlon has not paid such liquidated damages within the time required by
this Agreement and such failure to pay has become a Suzlon Default. Any draw
made by Owner upon the Retention shall in no way relieve Suzlon of any of its
duties or obligations under this Agreement or any Definitive Agreements (other
than the duties and obligations for which such draw was made). Each Payment
Escrow and Suzlon L/C shall contain terms providing for the withdrawal from such
Payment Escrow and/or the draw upon or reduction in such Suzlon L/C (as
applicable) in the manner described in this Section 11.7(b). In addition, the
Parties acknowledge and agree that, concurrently with the execution of each set
of Definitive Agreements, the Parties will enter into an agreement with the
"owner" under such set of Definitive Agreements which details the terms and
conditions upon which such "owner" may draw upon the Suzlon Security as
described in this Section 11.7(b).

        (c)   As a material inducement to Suzlon to enter into this Agreement
and each set of Definitive Agreements, Edison Mission Energy or an Affiliate of
Edison Mission Energy with comparable creditworthiness to Edison Mission Energy
as of the Effective Date shall guarantee the payment obligations of the "owner"
under each set of executed Definitive Agreements by delivering one of the
following along with the execution and delivery of each set of Definitive
Agreements:

        (i)    A guaranty executed by Edison Mission Energy or an Affiliate of
Edison Mission Energy with comparable creditworthiness to Edison Mission Energy
as of the Effective Date (an "Owner Guarantor") in the form attached hereto as
Exhibit E (an "Owner Parent Guarantee"); or

        (ii)   An irrevocable letter of credit (a) in the form attached hereto
as Exhibit H, (b) issued by a financial institution with an S&P rating of "A-"
or better or a Moody's rating of "A-" or better, (c) naming Suzlon as
beneficiary, and (d) in a face amount equal to the balance of the "contract
price" under the corresponding TSA or TSIA (the "Owner's L/C"). The required
amount of an Owner's L/C shall be reduced upon the payment by "owner" under such
Definitive Agreement to Suzlon of the applicable Milestone Payments set forth in
such Definitive Agreements, such that at any given time, the required face
amount of the Owner's L/C shall equal the balance of the "contract price" under
the corresponding TSA or TSIA. Owner covenants and agrees that an Owner's L/C
(x) shall permit partial draws, and (y) shall have an expiry date no sooner

63

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



than twelve (12) calendar months after issuance (and Owner shall furnish
extensions or replacements of such letter of credit ten (10) days prior to the
expiration thereof from time to time prior to payment of the Milestone Payment
to be made by "owner" under such Definitive Agreement upon the Final Completion
of the applicable Project). Upon payment of the Milestone Payment to be made by
"owner" under a Definitive Agreement upon the Final Completion of the applicable
Project, the applicable Owner's L/C shall be returned to Owner.

An Owner's L/C shall secure the payment obligations of "owner" under each such
set of executed Definitive Agreements. Suzlon shall have the right to draw
against an Owner's L/C upon: (i) the failure of "owner" under a Definitive
Agreement to make a Milestone Payment when due under such set of Definitive
Agreements or (ii) the failure or refusal of Owner to deliver any applicable
extension or replacement of the applicable Owner's L/C as provided above. In the
event of a draw due to the failure of "owner" under a Definitive Agreement to
make a Milestone Payment when due, the proceeds of the draw shall be applied
against the applicable Milestone Payment and any costs, expenses and damages
incurred by Suzlon as a result of the failure of the "owner" under such
Definitive Agreement to make the applicable Milestone Payment. In the event of a
draw due to the failure or refusal of Owner to deliver any applicable extension
or replacement of the applicable Owner's L/C, Suzlon shall place and hold the
proceeds of such draw in an escrow account and shall draw upon them as provided
herein or return to Owner the amount of any such draw upon receipt of an
extension or replacement of the applicable Owner's L/C or payment of any
applicable Milestone Payments. Any draw made by Suzlon under an Owner's L/C
shall not relieve "owner" under such Definitive Agreement of any liabilities,
deficiencies, costs, expenses or damages beyond what is drawn under the
applicable Owner's L/C.

        11.8    Entire Agreement.    The terms and conditions set forth herein
and in the Performance Side Letter, together with those set forth on all
Exhibits attached hereto, constitute the complete statement of the agreement
between Owner and Suzlon relating to the subject matter hereof. No prior
statement or correspondence shall modify or affect the terms and conditions
hereof. Prior representations, promises, warranties or statements by Suzlon or
Owner, or by any agent or employee of Suzlon or Owner, that differ in any way
from the terms and conditions hereof shall be given no effect.

        11.9    Counterparts.    This Agreement may be executed by the Parties
in one or more counterparts, all of which taken together, shall constitute one
and the same instrument.

        11.10    NO IMPLIED WARRANTIES.    ANY GUARANTIES AND WARRANTIES SET
FORTH IN THIS AGREEMENT ARE SUZLON'S SOLE AND EXCLUSIVE GUARANTIES AND
WARRANTIES. SUZLON MAKES NO OTHER GUARANTIES OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS, IMPLIED, ORAL, WRITTEN OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF NON-INFRINGEMENT, TITLE, PATENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTIES ARISING BY CUSTOM, TRADE USAGE,
PROMISE, EXAMPLE OR DESCRIPTION, ALL OF WHICH GUARANTIES

64

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



AND WARRANTIES ARE EXPRESSLY DISCLAIMED BY SUZLON AND WAIVED BY OWNER.

        11.11    Severability.    In case any provision in this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not be affected.

        11.12    Headings.    The headings and captions used in this Agreement
are inserted for reference and convenience only and the same shall not limit or
construe the sections, articles or paragraphs to which they apply or otherwise
affect the interpretation thereof.

        11.13    Signatures.    The exchange of copies of this Agreement and of
signature pages by facsimile or other electronic transmission shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile or other electronic means shall be deemed to be
their original signatures for all purposes.

        11.14    Interpretation.    (a)The Parties acknowledge and agree that
the Definitive Agreements (attached hereto as Exhibit A) are incorporated into
this Agreement solely for reference and convenience purposes and shall have no
effectiveness unless and until such documents are executed and delivered by the
appropriate parties (at which point, such executed documents shall constitute
agreements separate and distinct from this Agreement).

        (b)   Except as otherwise provided in Section 11.14(c), in the event of
any conflict or inconsistency between the terms set forth in the body of this
Agreement and the terms of any Exhibit attached hereto (other than Exhibit G),
the terms of the body of this Agreement shall govern and take precedence;
provided, however, with respect to any WTG that is subject to the Modified
Obligations, in the event of any conflict or inconsistency between the terms set
forth in the body of this document and the terms of Exhibit G, the terms of
Exhibit G shall govern and take precedence.

        (c)   Notwithstanding anything to the contrary contained herein, the
term "Agreement" shall, solely with respect to any WTG that is subject to the
Modified Obligations, mean the body of this document and all Exhibits attached
hereto (including, without limitation, Exhibit G). In all other cases, the term
"Agreement" shall mean the body of this document and all Exhibits attached
hereto (other than Exhibit G).

        (d)   To the maximum extent possible, the terms of this Agreement and
the terms of the Performance Side Letter shall be interpreted to be consistent
with each other, and if necessary interpreted together to determine the outcome
of a matter affected by both this Agreement and the Performance Side Letter;
provided, however, notwithstanding anything to the contrary contained in this
Agreement, in the event of any conflict or inconsistency between the terms of
this Agreement and the terms of the Performance Side Letter as to the subject
matter reflected in the Performance Side Letter, the terms and provisions of the
Performance Side Letter shall govern and control.

        11.15    Force Majeure.    (a)    If an event of Force Majeure or Owner
Default occurs that adversely affects Suzlon's performance under the Agreement
(including, without limitation,

65

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Suzlon's cost of performing its obligations under the Agreement), Suzlon shall
be entitled to an equitable adjustment in the Contract Price, the fees payable
pursuant to this Agreement and/or the schedules for the performance of the Work
(including, without limitation, the Deadline Dates) reflecting the impact of
such event of Force Majeure or Owner Default, which adjustment shall be
reflected in an amendment to this Agreement. Notwithstanding the foregoing, if
Owner and Suzlon reasonably believe that the then current schedules for Suzlon's
performance of the Work may be preserved, then Owner shall have the option of so
increasing the Contract Price (and/or implementing such other mutually
acceptable measures at the Owner's sole cost) to preserve the then current
schedules for Suzlon's performance of the Work. If Suzlon requests such
amendment as a result of an event of Force Majeure, Suzlon must do so in writing
within fifteen (15) Business Days after Suzlon first becomes aware of such
event.

        (b)   If an event of Force Majeure or Suzlon Default occurs that
adversely affects Owner's ability to meet any Mechanical Completion Deadline or
its Expected MC Date, Owner shall be entitled to an equitable adjustment in such
Mechanical Completion Deadline or such Expected MC Date reflecting the impact of
such event of Force Majeure or Suzlon Default, which adjustment shall be
reflected in an amendment to this Agreement, provided (x) if Owner requests an
amendment as to such Mechanical Completion Deadline as a result of an event of
Force Majeure, Owner must do so in writing within fifteen (15) Business Days
after Owner first becomes aware of such event, and (y) if Owner requests an
amendment as to such Expected MC Date, Owner must comply with the terms and
provisions of Section 2.2(c)(ii).

66

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized representatives as of the date and year first
above written.

    EDISON MISSION ENERGY
 
 
By:
 
/s/ Gerard P. Loughman

--------------------------------------------------------------------------------

        Name: Gerard P. Loughman
 
 
SUZLON WIND ENERGY CORPORATION
 
 
By:
 
/s/ Andris Cukurs

--------------------------------------------------------------------------------

        Name: Andris Cukurs         Title: Chief Executive Officer

67

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





QuickLinks


PURCHASE & RESERVATION AGREEMENT
ARTICLE 3 CONTRACT PRICE; PAYMENTS TO SUZLON
